Exhibit 10.3
























Agreement of Limited Partnership
of
Cole Corporate Income Operating Partnership III, LP
September 22, 2016













































--------------------------------------------------------------------------------





Cole Corporate Income Operating Partnership III, LP
Agreement of Limited Partnership
Table of Contents
 
 
 
 
 
 
Page
 
 
Article I. Defined Terms
1


 
 
Article II. Partnership Formation and Identification
11


 
 
 
2.1
Formation
11


 
 
 
2.2
Name, Office and Registered Agent
11


 
 
 
2.3
Partners
11


 
 
 
2.4
Term and Dissolution
11


 
 
 
2.5
Filing of Certificate and Perfection of Limited Partnership
12


 
 
 
2.6
Certificates Describing Partnership Units
12


 
 
Article III. Business of the Partnership
13


 
 
Article IV. Capital Contributions and Accounts
13


 
 
 
4.1
Capital Contributions
13


 
 
 
4.2
Additional Capital Contributions and Issuances of Additional Partnership
Interests
13


 
 
 
4.3
Additional Funding
17


 
 
 
4.4
Capital Accounts
17


 
 
 
4.5
Percentage Interests
17


 
 
 
4.6
No Interest on Contributions
18


 
 
 
4.7
Return of Capital Contributions
18


 
 
 
4.8
No Third-Party Beneficiary
18


 
 
Article V. Profit and Loss; Distributions
18


 
 
 
5.1
Allocation of Profit and Loss
18


 
 
 
5.2
Distributions of Cash
22


 
 
 
5.3
REIT Distribution Requirements
24


 
 
 
5.4
No Right to Distributions in Kind
24


 
 
 
5.5
Limitations on Return of Capital Contributions
24


 
 
 
5.6
Distributions Upon Liquidation
25


 
 
 
5.7
Substantial Economic Effect
25


 
 
Article VI. Rights, Obligations and Powers of the General Partner
26


 
 
 
6.1
Management of the Partnership
26


 
 
 
6.2
Delegation of Authority
29


 
 
 
6.3
Indemnification of Indemnitees
29








--------------------------------------------------------------------------------



Table of Contents
 
 
 
 
 
 
Page
 
 
 
6.4
Liability of the General Partner
31


 
 
 
6.5
Reimbursement of General Partner
33


 
 
 
6.6
Outside Activities
33


 
 
 
6.7
Employment or Retention of Affiliates
33


 
 
 
6.8
Title to Partnership Assets
34


 
 
 
6.9
Miscellaneous
34


 
 
 
6.10
Reliance by Third Parties
35


 
 
Article VII. Changes in General Partner
35


 
 
 
7.1
Transfer of the General Partner’s Partnership Interest
35


 
 
 
7.2
Admission of a Substitute or Additional General Partner
37


 
 
 
7.3
Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
38


 
 
 
7.4
Removal of a General Partner
38


 
 
Article VIII. Rights and Obligations of the Limited Partners
39


 
 
 
8.1
Management of the Partnership
39


 
 
 
8.2
Power of Attorney
40


 
 
 
8.3
Limitation on Liability of Limited Partners
40


 
 
 
8.4
Ownership by Limited Partner of Corporate General Partner or Affiliate
40


 
 
 
8.5
Exchange Right
40


 
 
 
8.6
Duties and Conflicts
42


 
 
Article IX. Transfers of Limited Partnership Interests
43


 
 
 
9.1
Purchase for Investment
43


 
 
 
9.2
Restrictions on Transfer of Limited Partnership Interests
43


 
 
 
9.3
Admission of Substitute Limited Partner
44


 
 
 
9.4
Rights of Assignees of Limited Partnership Interests
45


 
 
 
9.5
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
46


 
 
 
9.6
Joint Ownership of Interests
46


 
 
Article X. Books and Records; Accounting; Tax Matters
46


 
 
 
10.1
Books and Records
46


 
 
 
10.2
Custody of Partnership Funds; Bank Accounts
47


 
 
 
10.3
Fiscal and Taxable Year
47


 
 
 
10.4
Annual Tax Information and Report
47


 
 
 
10.5
Tax Matters Partner; Partnership Representative; Tax Elections; Special Basis
Adjustments
47


 
 
 
10.6
Reports to Limited Partners
49









ii



--------------------------------------------------------------------------------







Table of Contents
 
 
 
 
 
 
Page
 
 
Article XI. Amendment of Agreement; Meetings
50


 
 
 
11.1.
Amendment
50


 
 
 
11.2.
Meetings of Partners
50


 
 
Article XII. Merger, Exchange or Conversion
52


 
 
 
12.1.
Merger, Exchange or Conversion of Partnership
52


 
 
 
12.2.
Approval of Plan of Merger, Exchange or Conversion
53


 
 
 
12.3.
Rights of Dissenting Limited Partners
54


 
 
Article XIII. General Provisions
56


 
 
 
13.1.
Notices
56


 
 
 
13.2.
Survival of Rights
56


 
 
 
13.3.
Additional Documents
56


 
 
 
13.4.
Severability
56


 
 
 
13.5.
Entire Agreement
56


 
 
 
13.6.
Pronouns and Plurals
56


 
 
 
13.7.
Headings
57


 
 
 
13.8.
Counterparts
57


 
 
 
13.9.
Governing Law
57


 
 
 
13.10.
Arbitration
57


 
 
 
13.11.
Acknowledgement as to Exculpation and Indemnification
58



 




































iii





--------------------------------------------------------------------------------









Agreement of Limited Partnership
of
Cole Corporate Income Operating Partnership III, LP
This Agreement of Limited Partnership (this “Agreement”) is entered into
effective as of the 22nd day of September, 2016, by and among Cole Office &
Industrial REIT (CCIT III), Inc., a Maryland corporation, CRI CCIT III, LLC, a
Delaware limited liability company (the “Original Limited Partner”), and the
Limited Partner(s) set forth or which may, in the future, be set forth on
Exhibit A hereto, as amended from time to time, with respect to Cole Corporate
Income Operating Partnership III, LP, a limited partnership formed under the
laws of the State of Delaware (whether treated as a partnership or disregarded
entity for federal income tax purposes, the “Partnership”), pursuant to a
Certificate of Limited Partnership filed with the Secretary of State of the
State of Delaware on May 21, 2014.
Recitals
Whereas, the parties desire to enter into this Agreement in order to set forth
the terms and conditions under which the Partnership will be operated, as well
as the rights, obligations, and limitations of the General Partner and the
Limited Partners with respect to each other and the Partnership as a whole.
Now, Therefore, in consideration of the foregoing, of the mutual covenants
between the parties to this Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
Agreement
Article I.
Defined Terms
The following defined terms used in this Agreement shall have the meanings
specified below:
“2015 Budget Act” has the meaning provided in Section 10.5(a).
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, or any successor statute thereto.
“Additional Funds” has the meaning provided in Section 4.3.
“Additional Limited Partner” has the meaning provided in Section 4.1 and who is
shown as such on the books and records of the Partnership.
“Additional Securities” has the meaning provided in Section 4.2(a)(iii).
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, including, but not limited to, costs for
accounting, administrative, legal, technical, management and other services
rendered to the Partnership, (ii) those


1

--------------------------------------------------------------------------------




administrative costs and expenses of the General Partner, including any salaries
or other payments to directors, officers or employees of the General Partner,
and any accounting and legal expenses of the General Partner, which expenses,
the Partners have agreed, are expenses of the Partnership and not the General
Partner, and (iii) to the extent not included in clause (ii) above, REIT
Expenses.
“Advisor” or “Advisors” means the Person or Persons, if any, appointed, employed
or contracted with by the General Partner pursuant to its Articles of
Incorporation and responsible for directing or performing the day-to-day
business affairs of the General Partner, including any Person to whom the
Advisor subcontracts all or substantially all of such functions.
“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
10% or more of the outstanding voting securities of such other Person; (ii) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.
“Agreed Value” means (i) the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner as of the date of contribution as set forth on Exhibit A hereto,
as it may be amended from time to time, or (ii) in the case of any contribution
or distribution of property other than cash not set forth on Exhibit A, the fair
market value of such property as determined by the General Partner at the time
such property is contributed or distributed, in each of cases (i) and (ii),
reduced by liabilities either assumed by the Partnership or Partner upon such
contribution or distribution or to which such property is subject when the
property is contributed or distributed.
“Agreement” means this Agreement of Limited Partnership, as it may be amended or
restated from time to time.
“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.
“Capital Account” has the meaning provided in Section 4.4.
“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
“Cash Amount” means an amount of cash equal to the Value of the REIT Shares
Amount on the date of receipt by the General Partner of an Exchange Notice.




2

--------------------------------------------------------------------------------




“Certificate” means the Partnership’s Certificate of Limited Partnership, as
originally filed with the Secretary of State of the State of Delaware and as
amended from time to time.
“Class Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class or series then outstanding
as specified in Exhibit A attached hereto, as such Exhibit A may be amended from
time to time.
“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Commission” means the U.S. Securities and Exchange Commission.
“Competent Independent Expert” shall mean a Person with no material current or
prior business or personal relationship with the General Partner or the
Partnership who is engaged to a substantial extent in the business of rendering
opinions regarding the value of the assets of the type held by the Partnership
and who is qualified to perform such work. Membership in a nationally recognized
appraisal society such as the American Institute of Real Estate Appraisers or
the Society of Real Estate Appraisers shall be conclusive evidence of such
qualification.
“Conversion Factor” means 1.0, provided, that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares (and, in each of
cases (i) through (iii), the Partnership does not make a corresponding
distribution, subdivision, or combination with respect to the Partnership
Units), the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the number of REIT Shares
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on such date, and provided
further, that in the event that an entity other than an Affiliate of the General
Partner shall become General Partner pursuant to any merger, consolidation or
combination of the General Partner with or into another entity (the “Successor
Entity”), the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by the number of shares of the Successor Entity into which one REIT Share
is converted pursuant to such merger, consolidation or combination, determined
as of the date of such merger, consolidation or combination. Any adjustment to
the Conversion Factor shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event;
provided, however, that if the General Partner receives an Exchange Notice after
the record date, but prior to the effective date of such dividend, distribution,
subdivision or combination, the Conversion Factor shall be determined as if the
General Partner had received the Exchange Notice immediately prior to the record
date for such dividend, distribution, subdivision or combination. A separate
Conversion Factor shall be determined for each class of


3

--------------------------------------------------------------------------------




Partnership Units by taking into account only the REIT Shares having the same
class designation as the applicable class of Partnership Units.


“Defaulting Limited Partner” has the meaning provided in Section 5.2(d).
“Demand Notice” has the meaning provided in Section 13.10(a).
“Dissenting Limited Partner” has the meaning provided in Section 12.3(a).
“Distribution and Stockholder Servicing Fee” has the meaning provided in the
General Partner’s Prospectus.
“Effective Date of the Budget Act Partnership Audit Provisions” has the meaning
provided in Section 10.5(b).
“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (unless such petition is
contested by such Person and has been dismissed within 90 days); (ii) the
insolvency or bankruptcy of such Person as finally determined by a court
proceeding; (iii) the filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of his assets; or (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided, that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.
“Exchange Notice” means a Notice of Exercise of Exchange Right, substantially in
the form of Exhibit B hereto.
“Exchange Right” has the meaning provided in Section 8.5(a).
“Exchanging Partner” has the meaning provided in Section 8.5(a).
“General Partner” means CCIT III, and any Person who becomes a substitute or
additional General Partner as provided herein, and any successors thereto.
“General Partner Loan” has the meaning provided in Section 5.2(d).
“General Partnership Interest” means a Partnership Interest held by the General
Partner in its capacity as a general partner of the Partnership. A General
Partnership Interest may be (but is not required to be) expressed as a number of
Partnership Units. Ownership of Partnership Units by the General Partner does
not result in such Partnership Units being part of a General Partnership
Interest, other than as set forth in Section 7.1(b). Partnership Units owned by
the General Partner, other than as set forth in Section 7.1(b), are Limited
Partnership Interests held by the General Partner in its capacity as a Limited
Partner.




4

--------------------------------------------------------------------------------




“General Partner’s Prospectus” means the General Partner’s prospectus (and any
supplement or supplements thereto) contained in its most recently effective
registration statement.
“Holding Period” means, with respect to Partnership Units acquired by Additional
Limited Partners hereunder, the period commencing on the date of issuance of
such Units through and including the fourth anniversary of such date of
acquisition.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, (ii) the Advisor, so long as the Advisor is an
Affiliate of the Sponsor, (iii) the Sponsor, and (iv) such other Persons
(including Affiliates of the General Partner or the Partnership) as the General
Partner may designate from time to time, in its sole and absolute discretion.
“Joint Venture” means any joint venture or partnership arrangement in which the
Partnership is a co-venturer or general partner established to acquire or hold
Properties, Mortgages or other investments of the General Partner.
“Limited Partner” means the Original Limited Partner, any Person named as a
Limited Partner on Exhibit A attached hereto (including the General Partner in
its capacity as a Limited Partner holding Partnership Units), and any Person who
becomes a Substitute or Additional Limited Partner in such Person’s capacity as
a Limited Partner in the Partnership.
“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act. A Limited Partnership Interest may be (but is not required to be) expressed
as a number of Partnership Units.
“Liquidating Event” has the meaning provided in Section 2.4(a).
“Loss” has the meaning provided in Section 5.1(g)(i).
“Meeting Medium” has the meaning provided in Section 11.2(k).
“Mortgage” means, in connection with mortgage financing provided, invested in or
purchased by the Partnership, any note, deed of trust, security interest or
other evidence of indebtedness or obligations, which is secured or
collateralized by real property owned by the borrower under such note, deed of
trust, security interest or other evidence of indebtedness or obligations.
“NAV per Partnership Class A Unit” means, before the General Partner’s board of
directors begins determining an estimated net asset value per REIT Share, the
per share offering price of a REIT Class A Share in the General Partner’s
offering minus the maximum selling commissions and dealer manager fee allowed in
the offering, to account for the fact that no selling commissions or dealer
manager fees will be paid in connection with any such issuances. Thereafter,
“NAV per Partnership Class A Unit” will mean the most recent estimated per share
net asset value for a REIT Class A Share, without adding any upfront selling
commission or dealer manager fee. In each case, the General Partner may revise
the determination of “NAV per


5

--------------------------------------------------------------------------------




Partnership Class A Unit” based upon any changes in the determination of net
asset value of a corresponding REIT Class A Share occasioned by changing
regulatory requirements that may be applicable to such determination.
“Net Capital Proceeds” means the net cash proceeds received by the Partnership
in connection with (a) any Sale, (b) any borrowing or refinancing of
borrowing(s) by the Partnership, (c) any condemnation or deeding in lieu of
condemnation of all or a portion of any Property, (d) any collection in respect
of property, hazard, or casualty insurance (but not business interruption
insurance) or any damage award; or (e) any other transaction the proceeds of
which, in accordance with generally accepted accounting principles, are
considered to be capital in nature, in each case, after deduction of (i) all
costs and expenses incurred by the Partnership with regard to such transactions
(including, without limitation, any repayment of any indebtedness required to be
repaid as a result of such transaction or which the General Partner elects to
pay out of the proceeds of such transaction, together with accrued interest and
premium, if any, thereon and any sales commissions or other costs or expenses
due and payable to any Person in connection therewith, including to a Partner or
its Affiliates), and (ii) all amounts expended by the Partnership for the
acquisition of additional Properties, Mortgages or other investments or for
capital repairs or improvements to any Property with such cash proceeds.
“New Allocations” has the meaning provided in Section 5.7.
“Offer” has the meaning provided in Section 7.1(c)(ii).
“Original Limited Partner” has the meaning provided in the preamble.
“Outside Interest” has the meaning provided in Section 5.2(b).
“Partner” means any General Partner or Limited Partner.
“Partner Nonrecourse Debt Minimum Gain” has the meaning provided in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“Partnership” has the meaning provided in the preamble.
“Partnership Class A Unit” means a Partnership Unit entitling the holder thereof
to the rights of Partnership Class A Unit as provided in this Agreement.
“Partnership Class T Unit” means a Partnership Unit entitling the holder thereof
to the rights of Partnership Class T Unit as provided in this Agreement.
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may (but is not required to be) expressed as a number of Partnership Units.
“Partnership Loan” has the meaning provided in Section 5.2(d).


6

--------------------------------------------------------------------------------




“Partnership Minimum Gain” has the meaning provided in Regulations Section
1.704-2(b)(2). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the Partnership would realize if it disposed of
the property subject to that liability for no consideration other than full
satisfaction of the liability, and then aggregating the separately computed
gains. A Partner’s share of Partnership Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(1).
“Partnership Percentage Interest” means the percentage ownership interest in the
Partnership of each Partner, which, except as set forth in the following
sentence, shall be determined by dividing the number of Partnership Units owned
by a Partner by the aggregate number of Partnership Units owned by all Partners.
If the Partnership issues additional classes or series of Partnership Interest
other than as contemplated herein, the interest in the Partnership among the
classes or series of Partnership Interest shall be determined as set forth in
the amendment to the Partnership Agreement setting forth the rights and
privileges of such additional classes or series of Partnership Interest, if any,
as contemplated by Section 4.2(a), and a Partner’s Partnership Percentage
Interest will mean, with respect to each class or series of Partnership
Interests held by such Partner, the product of such Partner’s Class Percentage
Interest multiplied by the interest in the Partnership of such class or series
of Partnership Interest.
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders.
“Partnership Representative” has the meaning provided in Section 10.5(b).
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including the Partnership Class A
Units and the Partnership Class T Units. The number and class of Partnership
Units held by the General Partner will, as of any relevant date, equal the
difference, with respect to each such class, between (a) the product of the
number of shares of the General Partner of such class issued since the formation
of the General Partner through such relevant date (adjusted to reflect any
subdivisions or combinations of shares of the General Partner through such
relevant date), multiplied by the inverse of the applicable class’s Conversion
Factor as of such relevant date (i.e., one (1) divided by the Conversion Factor
as of such relevant date), and (b) the number of Partnership Units of the
General Partner of the corresponding class deemed purchased or redeemed pursuant
to Section 6.9 since the inception of the Partnership through such relevant
date.
“Partnership Unit Designation” has the meaning provided in Section 4.2(a)(i).
“Percentage Interest” means the Class Percentage Interest or the Partnership
Percentage Interest, as the context indicates.
“Person” means any individual, partnership, corporation, joint venture, limited
liability company, trust or other entity.
“Profit” has the meaning provided in Section 5.1(g)(i).




7

--------------------------------------------------------------------------------




“Property” means any real property in which the General Partner holds an
ownership interest, either directly, through a Subsidiary, through the
Partnership, or pursuant to the Partnership’s ownership of an interest in a
Subsidiary that owns an interest in any such real property.
“Regulations” means the applicable income tax regulations, including temporary
or proposed regulations issued under the Code (as such regulations may be
amended from time to time). Reference to any particular provision of the
Regulations shall mean that provision of the Regulations on the date of this
Agreement and any successor provision of the Regulations.
“REIT” means an entity qualifying as a real estate investment trust under
Sections 856 through 860 of the Code.
“REIT Class A Share” means the REIT Shares classified as Class A common stock in
the Articles of Incorporation.
“REIT Class T Share” means the REIT Shares classified as Class T common stock in
the Articles of Incorporation.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes of this Agreement,
be included within the definition of General Partner), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any director, officer, or employee of the General Partner, (ii) costs and
expenses relating to (A) any registration and public offering of securities by
the General Partner, the net proceeds of which were used to make a contribution
to the Partnership, and (B) all statements and reports incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any section 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation for
the employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuance or redemption of Partnership Interests
or REIT Shares, and (viii) all other operating or administrative costs of the
General Partner incurred in the ordinary course of its business on behalf of or
in connection with the Partnership.
“REIT Share” means a share of common stock in the General Partner (or Successor
Entity, as the case may be), whether a REIT Class A Share, a REIT Class T Share,
or any other class of common stock issued by the General Partner, the terms and
conditions of which are set forth in the Articles of Incorporation.
“REIT Shares Amount” means a number of REIT Shares (of the corresponding class
as the Partnership Units in question) equal to the product of the number of
Partnership Units offered for


8

--------------------------------------------------------------------------------




exchange by an Exchanging Partner, multiplied by the Conversion Factor as
adjusted to and including the Specified Exchange Date; provided that in the
event the General Partner issues to all holders of REIT Shares (or a class of
REIT Shares) rights, options, warrants or convertible or exchangeable securities
entitling the stockholders to subscribe for or purchase REIT Shares, or any
other securities or property (collectively, the “Rights”), and the Rights have
not expired at the Specified Exchange Date, then the REIT Shares Amount shall
also include the Rights issuable to a holder of the REIT Shares on the record
date fixed for purposes of determining the holders of REIT Shares entitled to
Rights.
“Requesting Party” has the meaning provided in Section 13.10(a).
“Restriction Notice” has the meaning provided in Section 8.5(e).
“Rights” has the meaning provided in the definition of “REIT Shares Amount”
above.
“Sale” means any transaction or series of transactions whereby (i) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys or relinquishes its ownership
of any Property or portion thereof, including the lease of any Property
consisting of a building only, and including any event with respect to any
Property which gives rise to a significant amount of insurance proceeds or
condemnation awards (other than business interruption insurance proceeds); (ii)
the Partnership directly or indirectly (except as described in other subsections
of this definition) sells, grants, transfers, conveys or relinquishes its
ownership of all or substantially all the interest of the Partnership in any
Joint Venture in which it is a co-venturer or partner; (iii) any Joint Venture
in which the Partnership is a co-venturer or partner directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any Property or portion
thereof, including any event with respect to any Property which gives rise to a
significant amount of insurance claims or condemnation awards (other than
business interruption insurance proceeds); (iv) the Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Mortgage or portion thereof
(including with respect to any Mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments or
regularly scheduled principal amortization payments) of amounts owed pursuant to
such Mortgage and any event with respect to a Mortgage which gives rise to a
significant amount of insurance proceeds or similar awards (other than business
interruption insurance proceeds), or (v) the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any other asset (other than
investments in bank accounts, money market funds or other current assets) not
previously described in this definition or any portion thereof.
“Securities Act” means the Securities Act of 1933, as amended.
“Service” means the Internal Revenue Service.
“Specified Exchange Date” means the first business day of the month first
occurring after the expiration of 60 business days from the date of receipt by
the General Partner of the Exchange Notice.




9

--------------------------------------------------------------------------------




“Sponsor” means any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, CCIT III, (ii) will manage or participate in the
management of CCIT III, and any Affiliate of any such Person, other than a
Person whose only relationship with CCIT III is that of an independent property
manager and whose only compensation is as such, (iii) takes the initiative,
directly or indirectly, in founding or organizing CCIT III, either alone or in
conjunction with one or more other Persons, (iv) receives a material
participation in CCIT III in connection with the founding or organizing of the
business of CCIT III, in consideration of services or property, or both services
and property, (v) has a substantial number of relationships and contacts with
CCIT III, (vi) possesses significant rights to control Properties, (vii)
receives fees for providing services to CCIT III which are paid on a basis that
is not customary in the industry, or (viii) provides goods or services to CCIT
III on a basis which was not negotiated at arm’s-length with CCIT III.
“Subsidiary,” with respect to any Person, means any corporation, joint venture,
partnership, limited liability company or other entity through which interests
in a real estate asset(s) are held on behalf of such Person. A Subsidiary may be
organized under the laws of the United States or any state or foreign
jurisdiction, and may include entities that have elected or intend to elect to
be taxed as a REIT for federal income tax purposes.
“Subsidiary Partnership” means any partnership, limited liability company or
other entity taxed as a partnership or disregarded entity for federal income tax
purposes in which interests are owned by the General Partner other than through
the Partnership.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3.
“Successor Entity” has the meaning provided in the definition of “Conversion
Factor” contained herein.
“Survivor” has the meaning provided in Section 7.1(d).
“Tax Matters Partner” has the meaning provided in Section 10.5(a).
“Tendered Units” has the meaning provided in Section 8.5(a).
“Transaction” has the meaning provided in Section 7.1(c).
“Transfer” has the meaning provided in Section 9.2(a).
“Value” means, with respect to any security, the average of the daily market
price of such security for the ten consecutive trading days immediately
preceding the date as of which such Value is to be determined. The market price
for each such trading day shall be: (i) if the security is listed or admitted to
trading on any securities exchange, the sale price, regular way, on such day, or
if no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, on such day; (ii) if the security is not listed or
admitted to trading on any securities exchange, the last reported sale price on
such day or, if no sale takes place on such day, the average of the closing bid
and asked prices on such day, as reported by a reliable quotation source
designated by the General Partner; or (iii) if the security is not listed or
admitted to


10

--------------------------------------------------------------------------------




trading on any securities exchange and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten days prior to the date in question)
for which prices have been so reported; provided, that if there are no bid and
asked prices reported during the ten days prior to the date in question, the
value of the security shall be determined by the General Partner acting in good
faith on the basis of such quotations and other information as it considers, in
its reasonable judgment, appropriate. In the event the security includes any
additional rights, then the value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
Article II.
Partnership Formation and Identification
2.1. Formation. The Partnership is a limited partnership formed pursuant to the
Act and upon the terms and conditions set forth in this Agreement.
2.2. Name, Office and Registered Agent. The name of the Partnership is “Cole
Corporate Income Operating Partnership III, LP.” The principal place of business
of the Partnership shall be 2325 East Camelback Road, Suite 1100, Phoenix,
Arizona 85016. The General Partner may at any time change the location of such
office, provided the General Partner gives notice to the Partners of any such
change. The name and address of the Partnership’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on it as registered agent.
2.3. Partners.
(a)     The general partner of the Partnership is Cole Office & Industrial REIT
(CCIT III), Inc., a Maryland corporation. Its principal place of business is the
same as that of the Partnership.
(b)     The limited partners are those Persons identified as Limited Partners
(including the Original Limited Partner) on Exhibit A hereto, as it may be
amended from time to time.
2.4. Term and Dissolution.
(a)     The Partnership shall have perpetual duration, except that the
Partnership shall be dissolved earlier upon the first to occur of any of the
following events (each, a “Liquidating Event”):
(i)     the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b), provided,
that if a General Partner is on the date of such occurrence a partnership, the


11

--------------------------------------------------------------------------------




dissolution of such General Partner as a result of the dissolution, death,
withdrawal, removal or Event of Bankruptcy of a partner in such partnership
shall not be an event of dissolution of the Partnership if the business of such
General Partner is continued by the remaining partner or partners thereof,
either alone or with additional partners, and such General Partner and such
partners comply with any other applicable requirements of this Agreement;
(ii)     the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided, that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such obligation is paid in
full);
(iii)     the exchange of all Limited Partnership Interests; or
(iv)    the election by the General Partner that the Partnership should be
dissolved.
(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b)), the General Partner (or its trustee,
receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.6. Notwithstanding the foregoing,
the liquidating General Partner may either (i) defer liquidation of, or withhold
from distribution for a reasonable time, any assets of the Partnership
(including those necessary to satisfy the Partnership’s debts and obligations),
or (ii) distribute the assets to the Partners in kind.
2.5. Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file, at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.
2.6. Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner may, at its option and in its sole and absolute
discretion, issue a certificate summarizing the terms of such Limited Partner’s
interest in the Partnership, including the number of Partnership Units owned as
of the date of such certificate. If issued, any such certificates (a) shall be
in form and substance as approved by the General Partner, (b) shall not be
negotiable, and (c) shall bear a legend substantially similar to the following:
“This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Agreement of Limited Partnership of Cole Corporate Income
Operating Partnership III, LP, as amended from time to time.
The Partnership Units evidenced hereby have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws


12

--------------------------------------------------------------------------------




of any state, and may not be sold, transferred, or otherwise disposed of in the
absence of such registration, unless the transferor delivers to the Partnership
an opinion of counsel, in form and substance satisfactory to the Partnership, to
the effect that the proposed sale, transfer or other disposition may be effected
without registration under the Securities Act and under applicable state
securities or “Blue Sky” laws.”


Article III.
Business of the Partnership
The purpose and nature of the business to be conducted by the Partnership is (a)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner otherwise ceases to
qualify as a REIT, (b) to enter into any partnership, Joint Venture or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing, and (c) to do anything
necessary or incidental to the foregoing. In connection with the foregoing, and
without limiting the General Partner’s right in its sole and absolute discretion
to cease qualifying as a REIT, the Partners acknowledge that the General
Partner’s current status as a REIT and the avoidance of income and excise taxes
on the General Partner inures to the benefit of all the Partners and not solely
to the General Partner. Notwithstanding the foregoing, the Limited Partners
agree that the General Partner may terminate its status as a REIT under the Code
at any time to the full extent permitted under its Articles of Incorporation.
The General Partner shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” for purposes of Section 7704 of the Code.
Article IV.
Capital Contributions and Accounts
4.1. Capital Contributions. The General Partner and the Original Limited Partner
have made Capital Contributions to the Partnership in exchange for the number
and class of Partnership Units set forth opposite their names on Exhibit A. At
such time as new limited partners are admitted into the Partnership (each, an
“Additional Limited Partner” and collectively “Additional Limited Partners”),
each Additional Limited Partner shall make Capital Contributions as set forth
opposite their names on Exhibit A, as it may be amended from time to time.
Exhibit A shall be deemed automatically amended upon, and the General Partner
may, without the approval of any other Partner, attach an amended Exhibit A to
this Agreement to reflect: (a) the issuance of Partnership Units issued to
Additional Limited Partners or to any existing Limited Partner pursuant to
Section 4.2, (b) any Partnership Units purchased or redeemed pursuant to Section
6.9, and (c) any redemption or purchase of Partnership Units by the Partnership
or the General Partner by reason of the exercise by a Limited Partner of the
Exchange Right.
4.2. Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The


13

--------------------------------------------------------------------------------




General Partner may contribute additional capital to the Partnership, from time
to time, and receive additional Partnership Units in respect thereof in the
manner contemplated by this Section 4.2.
(a)     Issuances of Additional Partnership Interests.
(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests in the form of Partnership
Units for any Partnership purpose, at any time or from time to time, to the
Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partners. Without limiting the foregoing, the General Partner is
expressly authorized to cause the Partnership to issue Partnership Units (1)
upon the conversion, redemption or exchange of any debt, Partnership Units or
other securities issued by the Partnership, (2) for less than fair market value,
so long as the General Partner concludes in good faith that such issuance is in
the best interests of the General Partner and the Partnership, and/or (3) in
connection with any merger of any other Person into the Partnership or any
Subsidiary of the Partnership if the applicable merger agreement provides that
Persons are to receive Partnership Units in exchange for their interests in the
Person merging into the Partnership or any Subsidiary of the Partnership.
Subject to Delaware law, any additional Partnership Interests issued thereby may
be issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to Limited Partnership Interests then outstanding, all as shall be
determined by the General Partner in its sole and absolute discretion and
without the approval of any Limited Partner, and as may be set forth in a
written document amending this Agreement (each a “Partnership Unit
Designation”). Without limiting the generality of the foregoing, the General
Partner shall have authority to specify (A) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (B) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (C) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; (D) the voting rights, if any, of each such
class or series of Partnership Interests; and (E) the conversion, redemption, or
exchange rights applicable to each such class or series of Partnership
Interests. Upon the issuance of any additional Partnership Interest, the General
Partner shall amend Exhibit A as appropriate to reflect such issuance.(ii)    
Issuances of Additional Partnership Interests to the General
Partner. Notwithstanding the preceding Section 4.2(a)(i), no additional
Partnership Interests shall be issued to the General Partner or the Original
Limited Partner unless:
























14

--------------------------------------------------------------------------------




(1)     (A) the additional Partnership Interests are issued in connection with
an issuance of REIT Shares or other interests in the General Partner, which
shares or interests have designations, preferences and other rights such that
the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.2
(without limiting the foregoing, for example, the Partnership shall issue
Partnership Interests consisting of Partnership Class A Units to the General
Partner in connection with the General Partner’s issuance of REIT Class A
Shares, Partnership Class T Units to the General Partner in connection with the
General Partner’s issuance of REIT Class T Shares, and a class of Partnership
Units with such designations, preferences, relative participating, optional or
other special rights, powers and duties, rights as to allocations of items of
Partnership income, gain, loss, deduction and credit, rights to share in
Partnership distributions, and rights upon dissolution and liquidation as
correspond to the General Partner’s issuance of a new class of REIT Shares), and
(B) the General Partner, on its own or with the Original Limited Partner, shall
make a Capital Contribution to the Partnership in an amount equal to the
aggregate net proceeds raised in connection with the issuance of such shares of
stock of or other interests in the General Partner;
(2)     the additional Partnership Interests are issued in exchange for property
or other assets owned by the General Partner or Original Limited Partner with a
fair market value, as determined by the General Partner, in good faith, equal to
the value of the Partnership Interests; or
(3)     the additional Partnership Interests are issued to all Partners in
proportion to their respective Class Percentage Interests with respect to the
class of Partnership Units so issued.
(iii)     Issuance of Additional Securities. The General Partner shall not issue
any additional REIT Shares (other than REIT Shares issued in connection with an
exchange made pursuant to Section 8.5 or pursuant to the proviso in this
Section 4.2(a)(iii)) or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase REIT Shares
(collectively, “Additional Securities”) other than to all holders of REIT
Shares, unless (A) the General Partner shall cause the Partnership to issue to
the General Partner (or to the General Partner and the Original Limited
Partner), as the General Partner may designate, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights such that the economic
interests are substantially similar to those of the Additional Securities, and
(B) the General Partner (or the General Partner and the Original Limited
Partner) contributes the net proceeds from the issuance of such Additional
Securities and from any exercise of rights contained in such Additional
Securities, directly and through the General Partner             












15

--------------------------------------------------------------------------------




(or the General Partner and the Original Limited Partner), to the Partnership
(without limiting the foregoing, for example, the Partnership shall issue
Partnership Interests consisting of Partnership Class A Units to the General
Partner in connection with the General Partner’s issuance of REIT Class A
Shares, Partnership Class T Units to the General Partner in connection with the
General Partner’s issuance of REIT Class T Shares, and a class of Partnership
Units with such designations, preferences, relative participating, optional or
other special rights, powers and duties, rights as to allocations of items of
Partnership income, gain, loss, deduction and credit, rights to share in
Partnership distributions, and rights upon dissolution and liquidation as
correspond to the General Partner’s issuance of a new class of REIT Shares);
provided, however, that the General Partner is allowed to issue Additional
Securities in connection with an acquisition of a Property, Mortgage or other
asset to be held directly by the General Partner or indirectly through a
Subsidiary, other than through the Partnership. Without limiting the foregoing,
the General Partner is expressly authorized to issue Additional Securities for
less than fair market value, and (except as permitted by the preceding proviso)
to cause the Partnership to issue to the General Partner (or to the General
Partner and the Original Limited Partner) corresponding Partnership Interests,
so long as (1) the General Partner concludes in good faith that such issuance is
in the best interests of the General Partner and the Partnership, including
without limitation, the issuance of REIT Shares and corresponding Partnership
Units pursuant to an employee share purchase plan providing for employee
purchases of REIT Shares at a discount from fair market value or employee stock
options that have an exercise price that is less than the fair market value of
the REIT Shares, either at the time of issuance or at the time of exercise, and
(2) the General Partner contributes directly or indirectly and through the
Original Limited Partner all proceeds from such issuance to the Partnership. For
example, in the event the General Partner issues REIT Shares of any class for a
cash purchase price and contributes all of the net proceeds of such issuance to
the Partnership, the General Partner shall be issued a number of additional
Partnership Units having the same class designation as the issued REIT Shares
equal to the product of (x) the number of such REIT Shares of that class issued
by the General Partner, the net proceeds of which were so contributed,
multiplied by (y) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor for that class of Partnership
Units in effect on the date of such contribution.
(b)     Certain Deemed Contributions of Proceeds of Issuance of REIT Shares.
Subject to the permitted use of cash specified in Section 8.5(d), in connection
with any and all issuances of REIT Shares, the General Partner shall make
directly or indirectly and through the Original Limited Partner Capital
Contributions to the Partnership of the proceeds from such issuances, provided,
that if the proceeds actually received and contributed by the General Partner
are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other fees or expenses paid or incurred in connection
with such issuance, then the General Partner (or the General Partner together
with the Original Limited Partner, as applicable) shall be deemed to have made
Capital Contributions to the Partnership in the aggregate amount of the gross
proceeds of such










16

--------------------------------------------------------------------------------




issuance and the Partnership shall be deemed simultaneously to have paid such
offering expenses in accordance with Section 6.5 and in connection with the
required issuance of additional Partnership Units for such Capital Contributions
pursuant to Section 4.2(a), and any such expenses shall be allocable solely to
the class of Partnership Units issued to the General Partner (or the Original
Limited Partner) at such time.
(c)     Original Limited Partner Deemed Contributions. In the event the Original
Limited Partner elects to waive any distribution of cash hereunder to be made to
it pursuant to Section 5.2(a), then such amount shall be deemed to be an
additional contribution of capital to the Partnership by the Original Limited
Partner, which shall be added to the Original Limited Partner’s Capital
Contribution to the Partnership and the Original Limited Partner’s Capital
Account as established and maintained under Section 4.4, and such Original
Limited Partner will be issued Partnership Class A Units in an amount equal to
the quotient of the amount of cash distribution foregone divided by the NAV per
Partnership Class A Unit.
4.3. Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (a)
cause the Partnership to obtain such funds from outside borrowings, or (b) elect
to have the General Partner or any of its Affiliates provide such Additional
Funds to the Partnership through loans or otherwise.
4.4. Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (a) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (b) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for the redemption of a
Partnership Interest, or (c) the Partnership is liquidated within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the
property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations Section
1.704-l(b)(2)(iv)(f). When the Partnership’s property is revalued by the General
Partner, the Capital Accounts of the Partners shall be adjusted in accordance
with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require
such Capital Accounts to be adjusted to reflect the manner in which the
unrealized gain or loss inherent in such property (that has not been reflected
in the Capital Accounts previously) would be allocated among the Partners
pursuant to Section 5.1 if there were a taxable disposition of such property for
its fair market value (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701(g) of the Code) on the
date of the revaluation.
4.5. Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Class Percentage
Interest and Partnership Percentage Interest shall be adjusted by the General
Partner effective as of the date of each such increase or decrease to a
percentage equal to the number of Partnership Units of a class or series held by
such Partner divided by the aggregate number of Partnership Units of such class
or series outstanding after giving effect to such increase or decrease. If the
Partners’ Percentage Interests are adjusted pursuant to this Section 4.5, the
Profit and Loss for the taxable year in which the






17

--------------------------------------------------------------------------------




adjustment occurs shall be prorated between the part of the year ending on the
day when the Partnership’s property is revalued by the General Partner and the
part of the year beginning on the following day and, as so divided, shall be
allocated to the Partners based on their Percentage Interests before adjustment,
and their adjusted Percentage Interests, respectively, either (a) as if the
taxable year had ended on the date of the adjustment or (b) based on the number
of days in each part. The General Partner, in its sole and absolute discretion,
shall determine which method shall be used to allocate Profit and Loss for the
taxable year in which an adjustment occurs, as may be required or permitted
under Section 706 of the Code.
4.6. No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.
4.7. Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.
4.8. No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.
Article V.
Profit and Loss; Distributions
5.1. Allocation of Profit and Loss.
(a)     General. Subject to Section 4.4 and any rights provided for with respect
to a class or of Partnership Units not specifically contemplated herein, and
after giving effect to the special allocations set forth in Sections 5.1(c),
5.1(d), and 5.1(e), Profits and Losses will be allocated among the Partners in
each taxable year (or portion thereof) as provided below.










18

--------------------------------------------------------------------------------




(i)     Profit. Profit shall be allocated as follows:
(1)     first to the Partners, pro rata, in amounts equal to the amount of cash
distributed to the Partners pursuant to Section 5.2(a) with respect to such
fiscal year;    (2)     second, to the extent the amount of Profit for such
fiscal year exceeds the amount of cash distributed to the Partners pursuant to
Section 5.2(a), such excess shall be allocated:
(A)     to the General Partner (on account of its General Partnership Interest)
in an amount equal to the cumulative Loss allocated to the General Partner
pursuant to Section 5.1(a)(ii)(3); and then
(B)     to the Limited Partners (including the General Partner in its capacity
as a Limited Partner) in amounts and in proportion to the cumulative Loss
allocated to the Partners pursuant to Section 5.1(a)(ii)(2); and
(3)     finally, the balance, if any, of Profit shall be allocated to the
Partners in accordance with and in proportion to their respective Partnership
Percentage Interests. Notwithstanding the foregoing, however, it is the intent
of the Partners that allocations of Profit to the Limited Partners be such that
the amount of Profit allocated to each Limited Partner be equal to the amount of
income that would have been allocated to such Limited Partner with respect to
the applicable fiscal period if such Limited Partner had owned REIT Shares equal
in number to the number of Partnership Units owned by such Limited Partner
during such fiscal period, and if, for any reason, the foregoing allocations of
Profit result in any material variation from this concept, Profit shall be
allocated to each Limited Partner in an amount equal to the aggregate amount of
income that would have been allocated to such Limited Partner with respect to
the applicable fiscal period if such Limited Partner had owned a number of REIT
Shares equal to the product of the number of Partnership Units owned by such
Limited Partner during such fiscal period multiplied by the Conversion Factor in
effect.
(ii)     Loss. Loss shall be allocated as follows:
(1)     first, to the Partners, pro rata, in accordance with and in proportion
to their respective Partnership Interests, until the cumulative Loss allocated
to each Partner under this Section 5.1(a)(ii)(1) equals the cumulative Profit
allocated to each Partner under Section 5.1(a)(i)(3);
(2)     second to the Partners pro rata in an amount equal to each Partner’s
Capital Account balance prior to the allocation made under this Section
5.1(a)(ii)(2); and


















19

--------------------------------------------------------------------------------




(3)     third, to the General Partner on account of its General Partnership
Interest to the extent that any further allocation of Loss to Limited Partners
would result in any such Limited Partners having a deficit balance in their
Capital Accounts.


(b)     Special Allocation of Expense of Distribution and Stockholder Servicing
Fee and Other Class Specific Items. If the Partnership directly or on behalf of
the General Partner incurs any Distribution and Stockholder Servicing Fee, such
amounts shall be specially allocated among the Partnership Class T Units to
correspond with their appropriate share of such expenses. To the extent that any
other items of income, gain, loss or deduction of the General Partner are
allocable to a specific class or series of REIT Shares as provided in the
General Partner’s Prospectus, such items, or an amount equal thereto, shall be
specially allocated to the class or series of Partnership Units corresponding to
such class or series of REIT Shares.
(c)     Minimum Gain Chargeback. Notwithstanding any provision to the contrary
herein, (i) any expense of the Partnership that is a “nonrecourse deduction”
within the meaning of Regulations Section 1.704-2(b)(1) shall be allocated in
accordance with the Partners’ respective Partnership Percentage Interests, (ii)
any expense of the Partnership that is a “partner nonrecourse deduction” within
the meaning of Regulations Section 1.704-2(i)(2) shall be allocated to the
Partner that bears the “economic risk of loss” of such deduction in accordance
with Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2), (3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations Section
1.704-2(f) and the ordering rules contained in Regulations Section 1.704-2(j),
and (iv) if there is a net decrease in Partner nonrecourse debt minimum gain
within the meaning of Regulations Section 1.704-2(i)(4) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(g), items of gain and income shall be allocated among the
Partners, in accordance with Regulations Section 1.704-2(i)(4) and the ordering
rules contained in Regulations Section 1.704-2(j). A Partner’s “interest in
partnership profits” for purposes of determining its share of the nonrecourse
liabilities of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3) shall be such Partner’s Partnership Percentage Interest.
(d)     Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation, or distribution described in subparagraphs (4), (5), or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner nonrecourse debt
minimum gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d);
provided, that an allocation pursuant to this Section 5.1(d) shall be made only
if such Partner would have a deficit Capital Account balance after all other    














20

--------------------------------------------------------------------------------




allocations provided for in Article V have been tentatively made as if this
Section 5.1(d) were not in this Agreement. This Section 5.1(d) is intended to
constitute a “qualified income offset” under Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. After the
occurrence of an allocation of income or gain to a Partner in accordance with
this Section 5.1(d), to the extent permitted by Regulations Section 1.704-1(b),
items of expense or loss shall be allocated to such Partner in an amount
necessary to offset the income or gain previously allocated to such Partner
under this Section 5.1(d).
(e)     Limitation on Loss Allocations. Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner nonrecourse debt
minimum gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.1(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to the General Partner
in an amount necessary to offset the Loss previously allocated to the General
Partner under this Section 5.1(e).
(f)     Allocations Between Transferor and Transferee. If a Partner transfers
any part or all of its Partnership Interest, the distributive shares of the
various items of Profit and Loss allocable among the Partners during such fiscal
year of the Partnership shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s fiscal year had ended on
the date of the transfer, or (ii) based on the number of days of such fiscal
year that each was a Partner without regard to the results of Partnership
activities in the respective portions of such fiscal year in which the
transferor and the transferee were Partners. The General Partner, in its sole
and absolute discretion, shall determine which method shall be used to allocate
the distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(g)     Definition of Profit and Loss.
(i)     “Profit” and “Loss” and any items of income, gain, expense, or loss
referred to in this Agreement shall be determined in accordance with federal
income tax accounting principles, as modified by Regulations Section
1.704-(b)(2)(iv), except that Profit and Loss shall not include items of income,
gain and expense that are specially allocated pursuant to Sections 5.1(b),
5.1(c), 5.1(d), or 5.1(e).
(ii)     All allocations of income, Profit, gain, Loss, and expense (and all
items contained therein) for federal income tax purposes shall be identical to
all allocations of such items set forth in this Section 5.1, except as otherwise
required by Section 704(c) of the Code and Regulations Section 1.704-1(b)(4).
The General Partner shall have the authority, in its sole and absolute
discretion and without the need for consent from any Partner, to elect the
method or methods to be used by the Partnership for allocating items of income,
gain, expense and
















21

--------------------------------------------------------------------------------




deductions as required by Section 704(c) of the Code, including election of a
method that may result in one or more Partners receiving or being allocated a
disproportionately larger share of items of Partnership income, gain, expense or
deduction, and any such election shall be binding on all Partners.
5.2. Distributions of Cash.
(a)     Subject to the other provisions of this Section 5.2 and to the terms of
any Partnership Unit Designation, the General Partner shall cause the
Partnership to distribute cash on a quarterly (or, at the election of the
General Partner, more frequent) basis, in an amount determined by the General
Partner in its sole and absolute discretion, to the Partners who are Partners on
the Partnership Record Date with respect to such quarter (or other distribution
period) in the following manner:
(i)     first, with respect to any Partnership Interests that are entitled to
any preference in distribution, in accordance with the rights of such class(es)
or series of Partnership Interests (and, within such class(es) or series, pro
rata in proportion to the respective Class Percentage Interests on such
Partnership Record Date); and
(ii)     second, with respect to any Partnership Interest that are not entitled
to any preference in distribution, in accordance with the rights of such class
or series of Partnership Interests (and, within such class or series, pro rata
in proportion to the respective Class Percentage Interests on such Partnership
Record Date).
If a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than a Partnership Record
Date, the cash distribution attributable to such additional Partnership Interest
relating to the Partnership Record Date next following the issuance of such
additional Partnership Interest shall be reduced to the proportion thereof which
equals the quotient of (a) the number of days that such additional Partnership
Interest is held by such Partner during such period divided by (b) the number of
days between such Partnership Record Date and the immediately preceding
Partnership Record Date.
Notwithstanding the foregoing, however, the Original Limited Partner may, in its
sole and absolute discretion, elect to defer any distribution to be made to it,
in which case the amount so deferred shall be deemed to be an additional Capital
Contribution made on behalf of the Original Limited Partner under Section
4.2(c), to be distributed to the Original Limited Partner upon liquidation of
the Partnership under Section 5.6, or at such time as the Original Limited
Partner withdraws from the Partnership.
(b)     To the extent amounts distributed to the General Partner are
attributable to amounts received from a Property in which the General Partner or
a Subsidiary of the General Partner holds a direct or indirect interest (other
than through the Partnership) (an “Outside Interest”), (i) amounts distributed
to the General Partner under this Agreement will be reduced so as to take into
account amounts received pursuant to the Outside
















22

--------------------------------------------------------------------------------




Interest, and (ii) the amounts distributed to the Limited Partners will be
increased by the same amount, so that the overall effect of the distribution is
to distribute what would have been distributed under Section 5.2(a) had such
Outside Interest been held through the Partnership (treating any distribution
made in respect of the Outside Interest as if such distribution had been
received by the General Partner).
(c)     To the extent the payment of the Distribution and Stockholder Servicing
Fee reduces cash otherwise available for distribution, such cash available for
distribution shall be deemed increased by the amount of Distribution and
Stockholder Servicing Fee for purposes of Section 5.2(a), but the amount equal
to the Distribution and Stockholder Servicing Fee paid will reduce the
distributions with respect to the Partnership Class T Units associated with the
REIT Class T Shares intended to bear the cost of the Distribution and
Stockholder Servicing Fee. For example, assume the Partnership has $9,920,000
available to distribute under Section 5.2(a), has 2,000,000 Partnership Class T
Units and 2,000,000 Partnership Class A Units outstanding, and had paid, on
behalf of the General Partner, $80,000 on account of the Distribution and
Stockholder Servicing Fee associated with REIT Class T Shares. Cash available
for purposes of applying Section 5.2(a) will be deemed to be $10,000,000
($9,920,000 + $80,000), which will initially get apportioned in accordance with
the Partnership Percentage Interests, or $5,000,000 to the Partnership Class T
Units (2,000,000 Partnership Class T Units / 4,000,000 total Partnership Units)
and $5,000,000 to the Partnership Class A Units (2,000,000 Partnership Class A
Units / 4,000,000 total Partnership Units). Thereafter, $4,920,000 ($5,000,000
less the $80,000 for the Distribution and Stockholder Servicing Fee) would be
distributed on account of the Partnership Class T Units (or $2.46 per
Partnership Class T Unit). And $5,000,000 would be distributed on account of the
Partnership Class A Units (or $2.50 per Partnership Class A Unit). Similar
adjustments to cash available for distribution, and a concomitant increase or
decrease in distributions with respect to Partnership Interests, shall be made
for any other items of income, gain, loss or deduction of the General Partner
that are allocable to a specific class or series Partnership Units in the manner
contemplated by Section 5.1(b).
(d)     Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, the requirements of Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to a Partner or its assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner or assignee equals or exceeds the amount required to be withheld by
the Partnership, the amount withheld shall be treated as a distribution of cash
in the amount of such withholding to such Partner or assignee, or (ii) if the
actual amount to be distributed to the Partner or assignee is less than the
amount required to be withheld by the Partnership, the amount required to be
withheld shall be treated as a loan (a “Partnership Loan”) from the Partnership
to the Partner or assignee on the day the Partnership pays over such amount to a
taxing authority. A Partnership Loan shall be payable on demand and may, at the
discretion of the General Partner, be repaid through








23

--------------------------------------------------------------------------------




withholding by the Partnership with respect to subsequent distributions to the
applicable Partner or assignee. In the event that a Limited Partner (a
“Defaulting Limited Partner”) fails to pay any amount owed to the Partnership
with respect to the Partnership Loan within 15 days after demand for payment
thereof is made by the Partnership on the Limited Partner, the General Partner,
in its sole and absolute discretion, may elect to make the payment to the
Partnership on behalf of such Defaulting Limited Partner. In such event, on the
date of payment, the General Partner shall be deemed to have extended a loan (a
“General Partner Loan”) to the Defaulting Limited Partner in the amount of the
payment made by the General Partner and shall succeed to all rights and remedies
of the Partnership against the Defaulting Limited Partner as to that amount.
Without limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner. Any amounts treated as a Partnership
Loan or a General Partner Loan pursuant to this Section 5.2(d) shall bear
interest at the lesser of (A) the base rate on corporate loans at large United
States money center commercial banks, as published from time to time in The Wall
Street Journal, or (B) the maximum lawful rate of interest on such obligation,
such interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in full.
(e)     To the extent not utilized for expenses of the Partnership or for
investment in additional Properties, the General Partner may, in its discretion,
cause the Partnership to distribute Net Capital Proceeds in such amount as shall
be determined by the General Partner in its discretion in accordance with the
provisions of Section 5.2(a).
(f)     In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record of a REIT Share for which all or part of such Partnership Unit
has been or will be exchanged.
5.3. REIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner to pay stockholder dividends that will allow the
General Partner to (a) meet its distribution requirement for qualification as a
REIT as set forth in Section 857 of the Code and (b) avoid any federal income or
excise tax liability imposed by the Code.
5.4. No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.
5.5. Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive and the
General Partner shall not have the right to make a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of its
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.








24

--------------------------------------------------------------------------------




5.6. Distributions Upon Liquidation. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans, any remaining assets of the Partnership shall be
distributed to all Partners with positive Capital Accounts in accordance with
their respective positive Capital Account balances. For purposes of the
preceding sentence, the Capital Account of each Partner shall be determined
after all adjustments made in accordance with Sections 5.1 and 5.2 resulting
from Partnership operations and from all sales and dispositions of all or any
part of the Partnership’s assets have been made. To the extent deemed advisable
by the General Partner, appropriate arrangements (including the use of a
liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.
5.7. Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent. If, for
any reason, the General Partner deems it necessary in order to comply with the
Code, the General Partner may, and is hereby authorized and directed to,
allocate income, gain, loss, deduction or credit (or items thereof) arising in
any year differently than as provided for in this Article V if, and to the
extent, (i) that allocating income, gain, loss, deduction or credit (or item
thereof) would cause the determinations and allocations of each Partner’s
distributive share of income, gain, loss, deduction or credit (or item thereof)
not to be permitted by the Code and any Regulations promulgated thereunder, or
(ii) such allocation would be inconsistent with a Partner’s interest in the
Partnership taking into consideration all facts and circumstances. Any
allocation made pursuant to this Section 5.7 shall be deemed to be a complete
substitute for any allocation otherwise provided for in this Agreement, and no
further amendment of this Agreement or approval by any Partner shall be required
to effectuate such allocation. In making any such allocations (“New
Allocations”) under this Section, the General Partner is authorized to act in
reliance upon advice of counsel to the Partnership or the Partnership’s regular
certified public accountants that, in their opinion, after examining the
relevant provisions of the Code and any current or future proposed or final
Regulations thereunder, the New Allocations are necessary in order to ensure
that, in either the then-current year or in any preceding year, each Partner’s
distributive share of income, gain, loss, deduction or credit (or items thereof)
are determined and allocated in accordance with the Code and the Partner’s
interests in the Partnership. New Allocations made by the General Partner in
reliance upon the advice of counsel and accountants as described above shall be
deemed to be made in the best interests of the Partnership and all of the
Partners consistent with the duties of the General Partner hereunder and any
such New Allocations shall not give rise to any claim or cause of action by any
Partner against the Partnership or the General Partner.
























25

--------------------------------------------------------------------------------




Article VI.
Rights, Obligations and Powers of the General Partner
6.1. Management of the Partnership.
(a)     Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers and
obligations, as the context requires, of the General Partner shall include,
without limitation, the authority to take the following actions on behalf of the
Partnership:
(i)     to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to notes,
Mortgages, partnership or Joint Venture interests or securities, that the
General Partner determines are necessary or appropriate or in the best interests
of the business of the Partnership;
(ii)     to develop land, construct buildings and make other improvements on the
Properties owned or leased by the Partnership;
(iii)     to authorize, issue, sell, redeem or otherwise repurchase any
Partnership Interests or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Interests, or options, rights, warrants
or appreciation rights relating to any Partnership Interests) of the
Partnership, subject to the limitations in Section 4.2;
(iv)     to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;
(v)     to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;
(vi)     to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;
(vii)     to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
















26

--------------------------------------------------------------------------------




and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;


(viii)     to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
(ix)     to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly, to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(x)     to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xi)     to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xii)     to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)     to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property, to distribute the same, or to use
such proceeds for other Partnership uses;
(xiv)     to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay such persons remuneration as
the General Partner may deem reasonable and proper;
(xv)     to retain other services of any kind or nature in connection with
Partnership business and to pay such remuneration as the General Partner may
deem reasonable and proper for same;
(xvi)     to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
    






    






27

--------------------------------------------------------------------------------




(xvii)     to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;


(xviii)     to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xix)     to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, Joint Ventures, limited liability
companies or other entities or relationships that it deems desirable (including,
without limitation, the acquisition of interests in, and the contributions of
property to, its Subsidiaries and any other Person in which it has an equity
interest from time to time);
(xx)     to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
(xxi)     to merge, consolidate or combine the Partnership with or into another
Person, subject to the provisions of Article XII;
(xxii)      to do any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
for purposes of Section 7704 of the Code;
(xxiii)     to take any of the foregoing actions with respect to any Subsidiary,
to the extent consistent with the governing documents of such Subsidiary; and
(xxiv)     to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.
(b)     Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to apply
Partnership funds to the extent that Partnership funds are reasonably available
to it for the performance of such duties, and nothing herein contained shall be
deemed to authorize or require the General Partner, in its capacity as such, to
expend its own funds for payment to third parties or to undertake any liability
or obligation directly on its account for or on behalf of the Partnership.
(c)     Any actions taken by the General Partner pursuant to its authority under
this Agreement on behalf of the Partnership regarding the approval of any
transaction between the Partnership and the Sponsor, Advisor, a member of the
board of directors of CCIT III, or any Affiliate of the foregoing, shall require
a finding by a majority of the














28

--------------------------------------------------------------------------------




members of the board of directors of CCIT III that such actions are fair and
reasonable to CCIT III and the Partnership on terms and conditions not less
favorable to CCIT III or the Partnership, as applicable, than those available
from unaffiliated third parties.


6.2. Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person (including without limitation officers or other
agents of the Partnership or the General Partner appointed by the General
Partner) for the transaction of the business of the Partnership, which Person
may, under supervision of the General Partner, perform any acts or services for
the Partnership as the General Partner may approve.
6.3. Indemnification of Indemnitees.
(a)     The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, as a result
of acting on behalf of or performing services for the Partnership, only if it is
determined that (i) the Indemnitee acted in good faith and (ii) that the
Indemnitee reasonably believed that the act or omission was in the Partnership’s
best interests, or if the act or omission was outside the Indemnitee’s official
capacity acting on behalf of the Partnership, that the act or omission was at
least not opposed to the Partnership’s best interests. Notwithstanding the
foregoing, each Indemnitee shall be liable, responsible and accountable, and the
Partnership shall not be liable to an Indemnitee (other than for reasonable
expenses advanced pursuant to Section 6.3(c) below), with respect to a
proceeding in which (i) the Indemnitee is found liable on the basis that the
Indemnitee improperly received personal benefit, whether or not the benefit
resulted from an action taken in the Indemnitee’s official capacity, or (ii) the
Indemnitee is found liable to the Partnership or the Limited Partners. The
Partnership shall not indemnify or hold harmless the Indemnitee if the loss or
liability was the result of the Indemnitee’s gross negligence or willful
misconduct (in the case of an Indemnitee who was an Independent Director (as
defined in the Articles of Incorporation)) or was the result of the Indemnitee’s
negligence or misconduct (in the case of all other Indemnitees). The termination
of any proceeding by judgment, order or settlement does not create a presumption
that the Indemnitee did not meet the requisite standard of conduct set forth in
this Section 6.3(a). The termination of any proceeding by conviction or upon a
plea of nolo contendere or its equivalent, or an entry of an order of probation
prior to judgment, does not alone determine that the Indemnitee acted in a
manner contrary to that specified in this Section 6.3(a). Any indemnification
pursuant to this Section 6.3 shall be made only out of the assets of the
Partnership.
(b)     Notwithstanding anything to the contrary contained in the provisions of
Section 6.3(a), the Partnership shall not provide indemnification for any loss,
liability or expense arising from or out of an alleged violation of federal or
state securities laws by an Indemnitee unless one or more of the following
conditions are met: (i) there has been a










29

--------------------------------------------------------------------------------




successful adjudication on the merits of each count involving alleged securities
law violations as to the particular Indemnitee, (ii) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnitee, or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular Indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Partnership were offered or sold
as to indemnification for violations of securities laws.
(c)     The Partnership shall pay or reimburse reasonable legal expenses and
other costs incurred by an Indemnitee in advance of final disposition of a
proceeding if all of the following are satisfied: (i) the proceeding relates to
acts or omissions with respect to the performance of duties for services on
behalf of the Partnership, (ii) the Indemnitee provides the Partnership with
written affirmation of the Indemnitee’s good faith belief that the Indemnitee
has met the standard of conduct necessary for indemnification by the Partnership
as authorized in this Section 6.3, (iii) the legal proceeding was initiated by a
third party who is not a stockholder of the General Partner or Limited Partner,
or if by a stockholder of the General Partner or Limited Partner acting in his
or her capacity as such, a court of competent jurisdiction approves such
advancement, and (iv) the Indemnitee provides the Partnership with a written
agreement to repay the amount paid or reimbursed by the Partnership, together
with the applicable legal rate of interest thereon, if it is ultimately
determined that the Indemnitee did not comply with the requisite standard of
conduct and is not entitled to indemnification.
(d)     The Indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(e)     The Partnership may purchase and maintain insurance or establish other
arrangements, including without limitation trust arrangements and letters of
credit on behalf of or to secure indemnification obligations owed to the
Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(f)     For purposes of this Section 6.3, (i) the Partnership shall be deemed to
have requested an Indemnitee to serve as a fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on the Indemnitee, or otherwise involves services by the
Indemnitee to the plan or participants or beneficiaries of the plan; (ii) excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 6.3; and (iii) actions taken or omitted by the Indemnitee with respect
to an employee benefit plan in the performance of its duties for a purpose
reasonably believed by it to be in the interest of the participants and
beneficiaries










30

--------------------------------------------------------------------------------




of the plan shall be deemed to be for a purpose which is not opposed to the best
interests of the Partnership.
  
(g)     In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(h)     An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(i)     The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights in or be for the benefit of any other Persons.
(j)     Neither the amendment nor repeal of this Section 6.3, nor the adoption
or amendment of any other provision of this Agreement inconsistent with this
Section 6.3, shall apply to or affect in any respect the applicability of this
Section 6.3 with respect to any act or failure to act that occurred prior to
such amendment, repeal or adoption.
(k)     Notwithstanding the preceding, the indemnification provided under this
Section 6.3 shall be limited to the extent it would provide greater
indemnification than would be allowed under Article XII of the Articles of
Incorporation.
6.4. Liability of the General Partner.
(a) Generally.
(i)     Notwithstanding anything to the contrary set forth in this Agreement,
the General Partner shall not be liable for monetary damages to the Partnership
or any Partners for losses sustained or liabilities incurred as a result of
errors in judgment or any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity, provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.
(ii)     In addition, to the extent the General Partner or any officer,
director, employee, agent or stockholder of the General Partner performs its
duties in accordance with the standards provided by the Act, such Person or
Persons shall have no liability by reason of being or having been the General
Partner, or by reason of being an officer, director, employee, agent or
stockholder of the General Partner. To the maximum extent that the Act and the
general laws of the State of Delaware, in effect from time to time, permit
limitation of the liability of general partners of a limited partnership, the
General Partner and its officers, directors, employees, agents and stockholders
shall not be liable to the Partnership or to any Partner for money damages
except to the extent that (1) the General Partner or its officers, directors,
employees, agents or stockholders actually received an improper benefit or
profit in money, property or services, in which case the liability shall not
exceed the amount of the benefit or profit in money, property or services
actually










31

--------------------------------------------------------------------------------




received; or (2) a judgment or other final adjudication adverse to the General
Partner or one or more of its officers, directors, employees, agents or
stockholders is entered in a proceeding based on a finding in the proceeding
that the action or failure to act of the General Partner or one or more of its
officers, directors, employees, agents or stockholders was the result of active
and deliberate dishonesty and was material to the cause of action adjudicated in
the proceeding.
(iii)     Neither the amendment nor repeal of this Section 6.4(a), nor the
adoption or amendment of any other provision of this Agreement inconsistent with
this Section 6.4(a), shall apply to or affect in any respect the applicability
of the preceding sentence with respect to any act or failure to act which
occurred prior to such amendment, repeal or adoption.
(b)     The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its stockholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its stockholders on the one hand and the Limited Partners on the
other, the General Partner shall endeavor in good faith to resolve the conflict
in a manner not adverse to either its stockholders or the Limited Partners;
provided, however, that for so long as the General Partner directly owns a
controlling interest in the Partnership, any such conflict that the General
Partner, in its sole and absolute discretion, determines cannot be resolved in a
manner not adverse to either its stockholders or the Limited Partners shall be
resolved in favor of its stockholders. The General Partner shall not be liable
for monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions, provided that the
General Partner has acted in good faith.
(c)     Subject to its obligations and duties as General Partner set forth in
Section 6.1, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
(d)     Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order to (i) protect the ability of the General Partner to continue
to qualify as a REIT or (ii) prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.




















32

--------------------------------------------------------------------------------




(e)     Any amendment, modification or repeal of this Section 6.4 or any
provision shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
6.5. Reimbursement of General Partner.
(a)     Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Article V regarding distributions, payments, and
allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
(b)     The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s ownership of its assets and its operations. The
General Partner shall be reimbursed on a monthly basis, or such other basis as
the General Partner may determine in its sole and absolute discretion, for all
Administrative Expenses. The Partners acknowledge that all such expenses of the
General Partner are deemed to be for the benefit of the Partnership. Such
reimbursement shall be in addition to any reimbursement made as a result of
indemnification pursuant to Section 6.3 hereof. In the event that certain
expenses are incurred for the benefit of the Partnership and other entities,
such expenses will be allocated to the Partnership and such other entities in
such a manner as the General Partner in its sole and absolute discretion deems
fair and reasonable. All payments and reimbursements hereunder shall be
characterized for federal income tax purposes as expenses of the Partnership
incurred on its behalf, and not as expenses of the General Partner.
6.6. Outside Activities. Subject to the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, or any officer, director, employee, agent, trustee,
Affiliate or stockholder of the General Partner, the General Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the
Partnership. Neither the Partnership nor any of the Limited Partners shall have
any rights by virtue of this Agreement in any such business ventures, interests
or activities. None of the Limited Partners or any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and the General
Partner shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
which. if presented to the Partnership or any Limited Partner, could be taken by
such Person.
6.7. Employment or Retention of Affiliates.
(a)     Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as an advisor,
buyer,
    












33

--------------------------------------------------------------------------------




lessor, lessee, manager, property management agent, asset manager, furnisher of
goods or services, broker, agent, lender or otherwise) and may receive from the
Partnership any compensation, price, or other payment therefor which the General
Partner determines to be fair and reasonable.


(b)     The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
(c)     The Partnership may transfer assets to Joint Ventures, limited liability
companies, other partnerships, corporations or other business entities in which
it is or thereby becomes a participant upon such terms and subject to such
conditions as the General Partner deems to be consistent with this Agreement and
applicable law.
(d)     Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are on terms that are fair and reasonable
to the Partnership.
6.8. Title to Partnership Assets. Partnership assets, whether real, personal or
mixed and whether tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually or collectively, shall
have any ownership interest in such Partnership assets or any portion thereof;
provided, that title to any or all of the Partnership assets may be held in the
name of the Partnership, the General Partner or one or more nominees, as the
General Partner may determine, including Affiliates of the General Partner. The
General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by such Person for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, that the General Partner shall use its best efforts to cause legal
title to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
6.9. Miscellaneous. In the event the General Partner redeems any REIT Shares,
then the General Partner shall cause the Partnership to purchase from the
General Partner or the Original Limited Partner a number of Partnership Units
(of a class corresponding to the class of REIT Shares redeemed) determined by,
and based upon, the application of the applicable Conversion Factor on the same
terms upon which the General Partner redeemed such REIT Shares. Moreover, if the
General Partner makes a cash tender offer or other offer to acquire REIT Shares,
then the General Partner shall cause the Partnership to make a corresponding
offer to the General Partner or the Original Limited Partner to acquire an equal
number of Partnership Units (of a class corresponding to the class of REIT
Shares solicited) held by the General Partner. In the event any REIT Shares are
redeemed by the General Partner pursuant to such offer, the Partnership shall
redeem an equivalent number of the General Partner’s or the Original Limited
Partner’s Partnership Units (of a class corresponding to the class of REIT
Shares










34

--------------------------------------------------------------------------------




redeemed) for an equivalent purchase price based on the application of the
applicable Conversion Factor.


6.10. Reliance by Third Parties. Notwithstanding anything to the contrary in
this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority to encumber, sell
or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if it were the Partnership’s sole
party in interest, both legally and beneficially. Each Limited Partner hereby
waives any and all defenses or other remedies which may be available against
such Person to contest, negate or disaffirm any action of the General Partner in
connection with any such dealing. In no event shall any Person dealing with the
General Partner or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the General Partner or its
representatives. Each and every certificate, document, or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership, and (iii) such certificate, document or instrument
was duly executed and delivered in accordance with the terms and provisions of
this Agreement and is binding upon the Partnership.
                        
Article VII.
Changes in General Partner
7.1. Transfer of the General Partner’s Partnership Interest.
(a)     The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Sections 7.1(c), 7.1(d), or
7.1(e).
(b)     The General Partner agrees that the Partnership Units that equate to a
0.1% Partnership Percentage Interest are designated as Partnership Units
representing a General Partnership Interest.
(c)     Except as otherwise provided in Section 7.1(d) or 7.1(e), the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or sale of all or substantially all of its assets (other
than in connection with a change in the General Partner’s state of incorporation
or organizational form), which, in any such case, results in a change of control
of the General Partner (a “Transaction”), unless:
(i)     the consent of Partners holding more than 50% of the Partnership
Percentage Interests is obtained; or
(ii)     as a result of such Transaction, all Partners are granted the right to
receive for each Partnership Unit an amount of cash, securities, or other
property












35

--------------------------------------------------------------------------------




equal to the product of the Conversion Factor applicable to each Partnership
Unit and the greatest amount of cash, securities or other property paid in the
Transaction to a holder of one REIT Share (of a class corresponding to the
Partnership Unit held by each Limited Partner) in consideration of the transfer
of one such REIT Share; provided, that if, in connection with the Transaction, a
purchase, tender, or exchange offer (“Offer”) shall have been made to and
accepted by the holders of more than 50% of the outstanding REIT Shares voting
together as a single class, each holder of Partnership Units shall be given the
option to exchange its Partnership Units for the greatest amount of cash,
securities, or other property which a Limited Partner would have received had it
(A) exercised its Exchange Right and (B) sold, tendered, or exchanged pursuant
to the Offer the REIT Shares received upon exercise of the Exchange Right
immediately prior to the expiration of the Offer; or
(iii)     the General Partner is the surviving entity in the Transaction and
either (A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive an amount of cash, securities, or other
property (expressed as an amount per REIT Share) that is no less than the
product of the applicable Conversion Factor and the greatest amount of cash,
securities, or other property (expressed as an amount per REIT Share) received
in the Transaction by any holder of REIT Shares corresponding to the class of
Partnership Units.
(d)     Notwithstanding Section 7.1(c), the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
the Conversion Factor for a Partnership Unit, in each case with respect to each
class of Partnership Unit, after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible. Such calculation shall take into account, among other things, the kind
and amount of securities, cash, and other property that was receivable upon such
merger or consolidation by a holder of REIT Shares or options, warrants or other
rights relating thereto, and which a holder of each applicable class of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustments to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for herein with respect to the applicable Conversion Factor. The Survivor also
shall in good faith modify the definition of REIT Shares; amend or delete, as
applicable, the definitions of REIT Class A Shares and REIT Class T Shares; add,
as applicable definitions for any new classes of














36

--------------------------------------------------------------------------------




REIT Shares; make corresponding additions, deletions, or amendments with respect
to Partnership Units; and make such amendments to Section 8.5 so as to
approximate the existing rights and obligations set forth in Section 8.5 as
closely as reasonably possible. The above provisions of this Section 7.1(d)
shall similarly apply to successive mergers or consolidations permitted
hereunder.
In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided, such efforts are consistent with
the exercise of the fiduciary duties of the board of directors of Cole Office &
Industrial REIT (CCIT III), Inc. to the stockholders of the General Partner
under applicable law.
(e)     Notwithstanding Section 7.1(c),
(i)     a General Partner may transfer all or any portion of its General
Partnership Interest to (A) a wholly owned Subsidiary of such General Partner or
(B) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and
(ii)     the General Partner may engage in a transaction not required by law or
by the rules of any national securities exchange on which the REIT Shares are
listed to be submitted to the vote of the holders of the REIT Shares.
7.2. Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:
(a)     the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, a certificate evidencing the admission of
such Person as a General Partner shall have been filed for recordation and all
other actions required by Section 2.5 in connection with such admission shall
have been performed;
(b)     if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(c)     counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel in the state or any other jurisdiction as may
be necessary) that the admission of the Person to be admitted as a substitute or
additional General Partner is in conformity with the Act, and that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General














37

--------------------------------------------------------------------------------




Partner will cause (i) the Partnership to be classified other than as a
partnership for federal income tax purposes, unless the Partnership is then
treated as a disregarded entity (in which case such admission shall not cause
the Partnership to be classified as other than a disregarded entity or, at the
General Partner’s election, a partnership for federal income tax purposes), or
(ii) the loss of any Limited Partner’s limited liability.
7.3. Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.
(a)     Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a)) or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is, on
the date of such occurrence, a partnership, the withdrawal, death, dissolution,
Event of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be an Event of Bankruptcy or dissolution of such General Partner
if the business of such General Partner is continued by the remaining partner or
partners thereof), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.3(b). The merger of the General
Partner with or into any entity that is admitted as a substitute or successor
General Partner pursuant to Section 7.2 shall not be deemed to be the
withdrawal, dissolution or removal of the General Partner.
(b)     Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.4(a)) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is, on the date of such occurrence, a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be an Event of Bankruptcy or dissolution of
such General Partner if the business of such General Partner is continued by the
remaining partner or partners thereof), the Limited Partners, within 90 days
after such occurrence, may elect to continue the business of the Partnership for
the balance of the term specified in Section 2.4 by selecting, subject to
Section 7.2 and any other applicable provisions of this Agreement, a substitute
General Partner by consent of Partners holding a majority of the Partnership
Units in the Partnership. If the Limited Partners elect to continue the business
of the Partnership and admit a substitute General Partner, the relationship with
the Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.
7.4. Removal of a General Partner.
(a)     Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be an Event of Bankruptcy or dissolution of the General Partner if the
business of such General Partner is continued by the remaining partner or
partners thereof. The Limited Partners may not remove the General Partner, with
or without cause.












38

--------------------------------------------------------------------------------




(b)     If a General Partner has been removed pursuant to this Section 7.4 and
the Partnership is continued pursuant to Section 7.3, such General Partner shall
promptly transfer and assign its General Partnership Interest to the substitute
General Partner approved by Partners holding a majority of the Partnership Units
in the Partnership in accordance with Section 7.3(b) and otherwise admitted to
the Partnership in accordance with Section 7.2. At the time of assignment, the
removed General Partner shall be entitled to receive from the substitute General
Partner the fair market value of the General Partnership Interest of such
removed General Partner as reduced by any damages caused to the Partnership by
such General Partner’s removal. Such fair market value shall be determined by an
appraiser mutually agreed upon by the General Partner and Limited Partners
holding more than 50% of the Partnership Percentage Interests of the Limited
Partners within 10 days following the removal of the General Partner. In the
event that the parties are unable to agree upon an appraiser, the removed
General Partner and Limited Partners holding more than 50% of the Partnership
Percentage Interests of the Limited Partners shall each select an appraiser.
Each such appraiser shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest within 30 days of the
General Partner’s removal, and the fair market value of the removed General
Partner’s General Partnership Interest shall be the average of the two
appraisals; provided, however, that if the higher appraisal exceeds the lower
appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in value.
(c)     The General Partnership Interest of a removed General Partner, during
the time after removal until the date of transfer under Section 7.4(b), shall be
converted to that of a special Limited Partner; provided, however, such removed
General Partner shall not have any rights to participate in the management and
affairs of the Partnership, and shall not be entitled to any portion of the
income, expense, Profit, gain or Loss allocations or cash distributions
allocable or payable, as the case may be, to the Limited Partners. Instead, such
removed General Partner shall receive and be entitled only to retain
distributions or allocations of such items that it would have been entitled to
receive in its capacity as General Partner, until the transfer is effective
pursuant to Section 7.4(b).
(d)     All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section 7.4.
Article VIII.
Rights and Obligations of the Limited Partners
8.1. Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business, nor shall they transact
any business for or on behalf of the Partnership, nor shall they have the power
to sign for or bind the Partnership, such powers being vested solely and
exclusively in the General Partner.


8.2. Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
sign, acknowledge, swear to, deliver, file or record, at the appropriate public
offices, any and all documents, certificates, and instruments as may be deemed
necessary or desirable by


39

--------------------------------------------------------------------------------




the General Partner to carry out fully the provisions of this Agreement and the
Act in accordance with their terms, which power of attorney is coupled with an
interest and shall survive the death, dissolution or legal incapacity of the
Limited Partner, or the transfer by the Limited Partner of any part or all of
its Partnership Interest.
8.3. Limitation on Liability of Limited Partners. No Limited Partner in its
capacity as such shall be liable for any debts, liabilities, contracts or
obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.
8.4. Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership (or as a
disregarded entity, as the case may be) for federal income tax purposes. The
General Partner shall be entitled to make such reasonable inquiry of the Limited
Partners as is required to establish compliance by the Limited Partners with the
provisions of this Section 8.4.
8.5. Exchange Right.
(a)     Subject to Sections 8.5(b), 8.5(c), 8.5(d), and 8.5(e), and subject to
the potential modification of any rights or obligations provided for herein by
agreement(s) between the Partnership and any one or more Limited Partners with
respect to Partnership Units held by them, each Limited Partner shall have the
right (the “Exchange Right”) to require the Partnership to redeem on a Specified
Exchange Date all or a portion of the Partnership Units held by such Limited
Partner (such Partnership Units, the “Tendered Units”) at an exchange price
equal to and in the form of the Cash Amount to be paid by the Partnership;
provided, that such Partnership Units shall have been outstanding for at least
one year. The Exchange Right shall be exercised pursuant to the delivery of an
Exchange Notice to the Partnership (with a copy to the General Partner) by the
Limited Partner who is exercising the Exchange Right (the “Exchanging Partner”);
provided, however, that the Partnership shall not be obligated to satisfy such
Exchange Right if the General Partner elects to purchase the Partnership Units
subject to the Exchange Notice pursuant to Section 8.5(b); and provided further,
that no Limited Partner may deliver more than two Exchange Notices during each
calendar year. A Limited Partner may not exercise the Exchange Right for less
than 1,000 Partnership Units or, if such Limited Partner holds less than 1,000
Partnership Units, all of the Partnership Units held by such Partner. The
Exchanging Partner shall have no right, with respect to any Partnership Units so
exchanged, to receive any distribution paid with respect to such Partnership
Units if the record date for such distribution is on or after the Specified
Exchange Date.


(b)     Notwithstanding the provisions of Section 8.5(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have also offered to sell the
Tendered Units to the General Partner, and the General Partner may, in its sole
and absolute discretion, elect to purchase directly and acquire such Tendered
Units by paying to the Exchanging Partner either the Cash Amount or the REIT
Shares Amount, as elected by the General Partner (in its sole and absolute
discretion), on the Specified Exchange Date, whereupon the General Partner shall
acquire the Tendered Units and shall be treated for all purposes of this
Agreement as the owner of such Tendered Units. If the


40

--------------------------------------------------------------------------------




General Partner shall elect to exercise its right to purchase Tendered Units
under this Section 8.5(b) with respect to an Exchange Notice, it shall so notify
the Exchanging Partner within five business days after the receipt by the
General Partner of such Exchange Notice. Unless the General Partner (in its sole
and absolute discretion) shall exercise its right to purchase Tendered Units
from the Exchanging Partner pursuant to this Section 8.5(b), the General Partner
shall have no obligation to the Exchanging Partner or the Partnership with
respect to the Exchanging Partner’s exercise of an Exchange Right. In the event
the General Partner shall exercise its right to purchase Tendered Units with
respect to the exercise of an Exchange Right in the manner described in the
first sentence of this Section 8.5(b), the Partnership shall have no obligation
to pay any amount to the Exchanging Partner with respect to such Exchanging
Partner’s exercise of such Exchange Right, and each of the Exchanging Partner
and the General Partner shall treat the transaction between the General Partner
and the Exchanging Partner for federal income tax purposes as a sale of the
Exchanging Partner’s Tendered Units to the General Partner. Each Exchanging
Partner agrees to execute such documents as the General Partner may reasonably
require in connection with the issuance of REIT Shares to such Exchanging
Partner upon exercise of its Exchange Right.
(c)     Notwithstanding the provisions of Sections 8.5(a) and 8.5(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.5(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.5(b)) would (i) result
in such Partner or any other person owning, directly or indirectly, REIT Shares
in excess of the ownership limitations described in the Articles of
Incorporation and calculated in accordance therewith, (ii) result in REIT Shares
being owned by fewer than 100 persons (determined without reference to any rules
of attribution), except as provided in the Articles of Incorporation, (iii)
result in the General Partner being “closely held” within the meaning of Section
856(h) of the Code, (iv) cause the General Partner to own, directly or
constructively, 10% or more of the ownership interests in a tenant of the
General Partner’s, the Partnership’s, or a Subsidiary Partnership’s real
property within the meaning of Section 856(d)(2)(B) of the Code (except to the
extent the General Partner determines that such ownership would be permitted
pursuant to Section 856(d)(8), or (v) cause the acquisition of REIT Shares by
such Partner to be “integrated” with any other distribution of REIT Shares for
purposes of complying with the registration provisions of the Securities Act.
The General Partner, in its sole and absolute discretion, may waive any of the
restrictions on exchange set forth in this Section 8.5(c); provided, however,
that in the event any such restriction is waived, the Exchanging Partner shall
be paid the Cash Amount.














41

--------------------------------------------------------------------------------




(d)     Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 8.5 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to 180 days to the extent required for the General Partner to
cause additional REIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount. Notwithstanding the foregoing, the General
Partner agrees to use its best efforts to cause the closing of the acquisition
of Tendered Units hereunder to occur as quickly as reasonably possible.
(e)     Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Exchange Rights as and if deemed necessary to ensure
that the Partnership does not constitute a “publicly traded partnership” under
Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “Restriction Notice”) to each of the Limited Partners,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership which states that, in the opinion of such counsel, restrictions are
reasonably necessary in order to avoid the Partnership being treated as a
“publicly traded partnership” under Section 7704 of the Code.
(f)     Each Limited Partner covenants and agrees with the General Partner that
all Tendered Units shall be delivered to the Partnership or the General Partner,
as the case may be, free and clear of all liens; and, notwithstanding anything
contained herein to the contrary, neither the General Partner nor the
Partnership shall be under any obligation to acquire Tendered Units that are or
may be subject to any liens. Each Limited Partner further agrees that, if any
state or local property transfer tax is payable as a result of the transfer of
its Tendered Units to the Partnership or the General Partner, such Limited
Partner shall assume and pay such transfer tax.
8.6. Duties and Conflicts. The General Partner recognizes that the Limited
Partners and their Affiliates have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Partnership, and that such Persons are entitled to carry on
such other business interests, activities and investments. The Limited Partners
and their Affiliates may engage in or possess an interest in any other business
or venture of any kind, independently or with others, on their own behalf or on
behalf of other entities with which they are affiliated or associated, and such
Persons may engage in any activities, whether or not competitive with the
Partnership, without any obligation to offer any interest in such activities to
the Partnership or to any Partner. Neither the Partnership nor any Partner shall
have any right, by virtue of this Agreement, in or to such activities, or the
income or profits derived therefrom, and the pursuit of such activities, even if
competitive with the business of the Partnership, and such activities shall not
be deemed wrongful or improper.


























42

--------------------------------------------------------------------------------




Article IX.
Transfers of Limited Partnership Interests
9.1. Purchase for Investment.
(a)     Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of its Partnership Interest
is made as a principal for its account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.
(b)     Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above.
9.2. Restrictions on Transfer of Limited Partnership Interests.
(a)     Subject to the provisions of Sections 9.2(b), 9.2(c), and 9.2(d), no
Limited Partner may offer,     or any of such Limited Partner’s economic rights
as a Limited Partner, whether voluntarily or by operation of law or at judicial
sale or otherwise (collectively, a “Transfer”), without the consent of the
General Partner, which consent may be granted or withheld in its sole and
absolute discretion. Any such purported transfer undertaken without such consent
shall be considered to be null and void ab initio and shall not be given effect.
The General Partner may require, as a condition of any Transfer to which it
consents, that the transferor assume all costs incurred by the Partnership in
connection therewith.
(b)     No Limited Partner may withdraw from the Partnership other than (i) as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
Section 9.2(a) above or Section 9.2(c) below or a Transfer made pursuant to
Section 9.5 below) of all of its Partnership Units pursuant to this Article IX;
or (ii) pursuant to an exchange of all of its Partnership Units pursuant to
Section 8.5 above. Upon the permitted Transfer or redemption of all of a Limited
Partner’s Partnership Units, such Limited Partner shall cease to be a Limited
Partner.
(c)     Subject to Sections 9.2(d), 9.2(e), and 9.2(f), a Limited Partner may
Transfer, with the consent of the General Partner, all or a portion of its
Limited Partnership Interest to (i) a parent or parent’s spouse, natural or
adopted descendants, a spouse of any such descendant, a brother or sister, or a
trust created by such Limited Partner for the benefit of such Limited Partner
and/or any such person(s), for which trust such Limited Partner or any such
person(s) is a trustee, (ii) a corporation controlled by a Person or Persons
named in (i) above, or (iii) if the Limited Partner is an entity, its beneficial
owners.
(d)     No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under












43

--------------------------------------------------------------------------------




the Securities Act, or would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).
(e)     No Transfer by a Limited Partner of its Limited Partnership Interest, in
whole or in part, may be made to any Person if (i) in the opinion of legal
counsel for the Partnership, the transfer would result in the Partnership’s
being treated as an association taxable as a corporation (other than a qualified
REIT subsidiary within the meaning of Section 856(i) of the Code), (ii) in the
determination of the General Partner, after consultation with legal counsel for
the Partnership, it would adversely affect the ability of the General Partner to
continue to qualify as a REIT or subject the General Partner to any additional
taxes under Section 857 or Section 4981 of the Code, or (iii) such transfer is
effectuated through an “established securities market” or a “secondary market”
(or the substantial equivalent thereof) within the meaning of Section 7704 of
the Code.
(f)     No transfer of a Limited Partnership Interest, in whole or in part, may
be made to a lender to the Partnership or any Person who is related (within the
meaning of Regulations Section 1.752-4(b)) to any lender to the Partnership
whose loan constitutes a nonrecourse liability (within the meaning of
Regulations Section 1.752-1(a)(2)), without the consent of the General Partner,
which may be withheld in its sole and absolute discretion; provided, that as a
condition to such consent the lender will be required to enter into an
arrangement with the Partnership and the General Partner to exchange or redeem
for the Cash Amount any Partnership Units in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.
(g)     Any Transfer in contravention of any of the provisions of this Article
IX shall be void and ineffectual and shall not be binding upon, or recognized
by, the Partnership.
(h)     Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.3. Admission of Substitute Limited Partner.
(a)     Subject to the other provisions of this Article IX, an assignee of a
Limited Partnership Interest (which shall be understood to include any
purchaser, transferee, donee or other recipient of any disposition of such
Limited Partnership Interest) shall be deemed admitted as a Limited Partner only
with the consent of the General Partner and upon the satisfactory completion of
the following:
(i)     the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or
















44

--------------------------------------------------------------------------------




instruments as the General Partner may require in order to effect the admission
of such Person as a Limited Partner;
(ii)     to the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act;
(iii)     the assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) and the agreement set forth in
Section 9.1(b);
(iv)     if the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement;
(v) the assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 or shall have specifically agreed to be
bound by the provisions of Section 8.2;
(vi) the assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs (including
reasonably attorney’s fees and expenses) in connection with its substitution as
a Limited Partner; and
(vii) the assignee shall have obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
(b)     For the purpose of allocating Profit and Loss and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) or, if no
such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)     The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section 9.3 and making all official filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.
9.4. Rights of Assignees of Limited Partnership Interests.
(a)     Subject to the provisions of Sections 9.1 and 9.2, except as required by
operation of law, the Partnership shall not be obligated for any purposes
whatsoever to


















45

--------------------------------------------------------------------------------




recognize the assignment by any Limited Partner of its Limited Partnership
Interest until the Partnership has received notice thereof.
(b)     Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but who does not become a Substitute
Limited Partner and desires to make a further assignment of such Limited
Partnership Interest, shall be subject to all the provisions of this Article IX
to the same extent and in the same manner as any Limited Partner desiring to
make an assignment of its Limited Partnership Interest.


9.5. Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner, or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, and any such
Person shall have the rights of such Limited Partner for the purpose of settling
or managing his estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of his Limited
Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.
9.6. Joint Ownership of Interests. A Limited Partnership Interest may be
acquired by two individuals as joint tenants with right of survivorship,
provided, that such individuals either are married or are related and share the
same personal residence. The written consent or vote of both owners of any such
jointly-held Limited Partnership Interest shall be required to constitute the
action of the owners of such Limited Partnership Interest; provided, however,
that the written consent of only one joint owner will be required if the
Partnership has been provided with evidence satisfactory to the counsel for the
Partnership that the actions of a single joint owner can bind both owners under
the applicable laws of the state of residence of such joint owners. Upon the
death of one owner of a Limited Partnership Interest held in a joint tenancy
with a right of survivorship, the Limited Partnership Interest shall become
owned solely by the survivor as a Limited Partner and not as an assignee. The
Partnership need not recognize the death of one of the owners of a jointly held
Limited Partnership Interest until it shall have received notice of such
death. Upon notice to the General Partner from either owner, the General Partner
shall cause the Limited Partnership Interest to be divided into two equal
Limited Partnership Interests, which shall thereafter be owned separately by
each of the former joint owners.
Article X.
Books and Records; Accounting; Tax Matters
10.1. Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account maintained in accordance with
generally accepted accounting principles, including (a) a current list of the
full name and last-known business address of each Partner; (b) a copy of the
Certificate and all certificates of amendment thereto; (c) copies of the
Partnership’s federal, state and local income tax returns and reports (if any);
(d) copies of the Agreement and




46

--------------------------------------------------------------------------------




any financial statements of the Partnership for the three most recent years; and
(e) all documents and information required under the Act. Any Partner or its
duly authorized representative, and any stockholder of the General Partner, upon
paying the costs of collection, duplication and mailing, shall be entitled to
inspect or copy such records during ordinary business hours.
10.2. Custody of Partnership Funds; Bank Accounts.
(a)     All funds of the Partnership not otherwise invested shall be deposited
in one or more accounts maintained in such banking or brokerage institutions as
the General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)     All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b) or from an investment in a Joint Venture, partnership,
limited liability company or other business as contemplated by Article III.
10.3. Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
10.4. Annual Tax Information and Report. The General Partner will use its
commercially reasonable efforts to supply within 75 days after the end of each
fiscal year of the Partnership to each person who was a Limited Partner at any
time during such year the tax information necessary to file such Limited
Partner’s individual tax returns as shall be reasonably required by law, and in
all events the General Partner shall furnish such information within the time
required by applicable law.
10.5. Tax Matters Partner; Partnership Representative; Tax Elections; Special
Basis Adjustments.
(a)     For tax returns filed with respect to fiscal years beginning before the
Effective Date of the Budget Act Partnership Audit Provisions, for the purposes
of the Code, the General Partner shall serve as the tax matters partner of the
Partnership (the “Tax Matters Partner”) under Section 6231 of the Code (as in
effect prior to such section’s amendment by the Bipartisan Budget Act of 2015
(P.L. 114-74) (the “2015 Budget Act”)). Each Partner hereby consents to the
General Partner serving as the Tax Matters Partner and agrees upon request of
the General Partner to execute, certify, acknowledge, deliver, swear to, file
and record at the appropriate public offices such further documents as may be
necessary or appropriate to evidence such consent. References to Sections of the
Code in this Section 10.5(a) refer to Code sections before amendment by the 2015
Budget Act. The Tax Matters Partner may:














47

--------------------------------------------------------------------------------




(i)     agree to extend any statute of limitations with respect to the
Partnership or any Subsidiary under Section 6229 of the Code;
(ii) file a request for administrative adjustment (including a request for
substituted return treatment) under Section 6227 of the Code;


(iii) file a petition for judicial review, or any appeal with respect to any
judicial determination, under Section 6226 or 6228 of the Code;
(iv) take any action to consent to, or to refuse to consent to, a settlement
reflected in a decision of a court; or
(v) enter into any tax settlement agreement affecting the Partnership or any
Subsidiary.
(b)     For tax returns filed with respect to fiscal years beginning after
December 31, 2017 (the “Effective Date of the Budget Act Partnership Audit
Provisions”), the General Partner shall take such reasonable actions as it
believes will enhance the avoidance of the application to the Partnership of the
provisions of Sections 6221 through 6241 of the Code, as amended by the 2015
Budget Act. If, however, such provisions do apply to the Partnership, the
General Partner shall also act as the partnership representative (“Partnership
Representative”) for purposes of said Sections 6221 through 6241 of the Code.
Each Partner hereby consents to the General Partner serving as the Partnership
Representative and agrees upon request of the General Partner to execute,
certify, acknowledge, deliver, swear to, file and record at the appropriate
public offices such further documents as may be necessary or appropriate to
evidence such consent. The Partnership Representative will be authorized to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to (i) sign consents,
enter into settlement and other agreements with such authorities with respect to
any such examinations or proceedings and (ii) expend the Partnership’s funds for
professional services incurred in connection therewith. In such event, the
Partnership Representative shall duly and timely elect under Code Section 6226
of the Code to require each Person who was a Partner during the taxable year of
Partnership that was audited to personally bear any tax, interest and penalty
resulting from adjustments based on such audit and shall notify each such Person
(and the Internal Revenue Service) of their share of such audit adjustments and,
if for any reason, the Partnership is liable for a tax, interest, addition to
tax or penalty as a result of such an audit, each Person who was a Partner
during the taxable year of the Partnership that was audited, even if such Person
is no longer a Partner (unless a Substitute Limited Partner has agreed to bear
such liability in an appropriate document evidencing a transfer), shall pay to
the Partnership an amount equal to such Person’s proportionate share of such
liability, as determined by the General Partner, based on the amount each such
Person should have borne (computed at the tax rate used to compute the
Partnership’s liability) had the Partnership’s tax return for such taxable year
reflected the audit adjustment, and the expense for the Partnership’s payment of
such tax, interest, addition to tax and penalty shall be specially allocated to
such Persons (or their successors) in such proportions.












48

--------------------------------------------------------------------------------




(c)     The Partnership shall indemnify and reimburse the Tax Matters Partner
and Partnership Representative for all expenses, including legal and accounting
fees, claims, liabilities, losses and damages incurred by it, in its capacity as
the Tax Matters Partner (or Partnership Representative), in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Partnership or the Partners. The taking of any action and the incurring of any
expense by the General Partner in its capacity as the Tax Matters Partner or
Partnership Representative, in connection with any such proceeding, except to
the extent required by law, is a matter in the sole discretion of the Tax
Matters Partner (or Partnership Representative) and the provisions on protection
and indemnification of set forth in Section 6.3 above will be fully applicable
to the General Partner when acting in its capacity as the Tax Matters Partner or
Partnership Representative.
(d)     All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.
(e)     In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option and in the sole and
absolute discretion of the General Partner, may elect pursuant to Section 754 of
the Code to adjust the basis of the Properties. Notwithstanding anything
contained in Article V of this Agreement, any adjustments made pursuant to
Section 754 shall affect only the successor-in-interest to the transferring
Partner and in no event shall be taken into account in establishing, maintaining
or computing Capital Accounts for the other Partners for any purpose under this
Agreement. Each Partner will furnish the Partnership with all information
necessary to give effect to such election.
10.6. Reports to Limited Partners.
(a)     As soon as practicable after the close of each fiscal quarter (other
than the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.
(b)     Any Partner shall further have the right to a private audit of the books
and records of the Partnership, provided such audit is made for Partnership
purposes and at the expense of the Partner desiring it, and it is made during
normal business hours.














49

--------------------------------------------------------------------------------




Article XI.
Amendment of Agreement; Meetings
11.1. Amendment. The General Partner’s consent shall be required for any
amendment to this Agreement. The General Partner, without the consent of the
Limited Partners, may amend this Agreement in any respect; provided, however,
that the following amendments shall require the consent of the General Partner
and the holders of a majority of the Partnership Units:
(a)     any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Sections 8.5(d) or 7.1(d)) in a manner
adverse to the Limited Partners;
(b)     any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.2;
(c)     any amendment that would alter the Partnership’s allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.2; or
(d)     any amendment that would impose on the Limited Partners any obligation
to make additional Capital Contributions to the Partnership.
The foregoing notwithstanding, the approval of any amendment to this Agreement
that shall be part of a plan of merger, plan of exchange or plan of conversion
involving the Partnership or the Partnership Interests shall be governed by
Article XII. Notwithstanding anything to the contrary contained in this
Agreement, the Partners acknowledge that this Agreement shall be deemed to be
automatically amended and the General Partner is authorized to amend this
Agreement to the extent provided in Section 4.1 hereof.
11.2. Meetings of Partners.
(a)     The Partners may but shall not be required to hold any annual, periodic
or other formal meetings. Meetings of the Partners may be called by the General
Partner or by any Limited Partner or Limited Partners holding at least 10% of
the Partnership Units.
(b)     Subject to Section 11.2(k), the Partner or Partners calling the meeting
may designate any place within the State of Delaware as the place of meeting for
any meeting of the Partners; and Partners holding at least a majority of the
Partnership Units in the Partnership may designate any place outside the State
of Delaware as the place of meeting for any meeting of the Partners. If no
designation is made, or if a special meeting is called, the place of meeting
shall be the principal place of business of the Partnership.
(c)     Except as provided in Section 11.2(d), written notice stating the
Meeting Medium, the place, day and hour of the meeting and the purpose or
purposes for which the meeting is called shall be delivered not less than ten
(10) nor more than ninety (90)








    


50

--------------------------------------------------------------------------------




days before the date of the meeting, either personally or by mail, by or at the
direction of the Partner or Partners calling the meeting, to each Partner
entitled to vote at such meeting and to each Partner not entitled to vote who is
entitled to notice of the meeting.
(d)     Anything in this Agreement to the contrary notwithstanding, with respect
to any meeting of the Partners, any Partner who in person or by proxy shall have
waived in writing notice of the meeting, either before or after such meeting, or
who shall attend the meeting in person or by proxy, shall be deemed to have
waived notice of such meeting unless such Partner attends for the express
purpose of objecting, at the beginning of the meeting, and does so object to the
transaction of any business because the meeting is not lawfully called or
convened.
(e)     If Partners holding a majority of the Partnership Units shall meet at
any time and place, either within or outside of the State of Delaware, in person
or by proxy or through any Meeting Medium, and consent to the holding of a
meeting at such time and place, such meeting shall be valid without call or
notice, and at such meeting lawful action may be taken.
(f)     For the purpose of determining Partners entitled to notice of or to vote
at any meeting of Partners or any adjournment thereof, the date on which notice
of the meeting is mailed shall be the record date. When a determination of
Partners entitled to vote at any meeting of Partners has been made as provided
in this Section, such determination shall apply to any adjournment thereof.
(g)     Partners holding at least a majority of the Partnership Units entitled
to vote at a meeting, represented in person or by proxy, shall constitute a
quorum at any meeting of Partners. In the absence of a quorum at any such
meeting, Partners holding at least a majority of Partnership Units so
represented may adjourn the meeting to another time and place. Any business that
might have been transacted at the original meeting may be transacted at any
adjourned meeting at which a quorum is present. No notice of an adjourned
meeting need be given if the time and place are announced at the meeting at
which the adjournment is taken unless the adjournment is for more than 120 days.
The Partners present at a duly organized meeting may continue to transact
business until adjournment, notwithstanding the withdrawal during such meeting
of that number Partnership Units whose absence would cause less than a quorum to
be present.
(h)     If a quorum is present, the affirmative vote of Partners holding a
majority of the Partnership Units entitled to vote, present in person or
represented by proxy, shall be binding on all Partners, unless the vote of a
greater or lesser proportion or number of Partnership Units or Partners is
otherwise required by applicable law or by this Agreement. Unless otherwise
expressly provided herein or required under applicable law, Partners who have an
interest (economic or otherwise) in the outcome of any particular matter upon
which the Partners’ vote or consent is required may vote or consent upon any
such matter and their Partnership Units, vote or consent, as the case may be,
shall be counted in the determination of whether the requisite matter was
approved by the Partners.














51

--------------------------------------------------------------------------------




(i)     At all meetings of Partners, a Partner may vote in person or by proxy
executed in writing by the Partner or by the Partner’s duly authorized
attorney-in-fact. Such proxy shall be filed with the General Partner before or
at the time of the meeting. No proxy shall be valid after eleven months from the
date of its execution, unless otherwise provided in the proxy.(j)     Action
required or permitted to be taken at a meeting of Partners may be taken without
a meeting if the action is evidenced by one or more written consents or
approvals describing the action taken and signed by sufficient Partners or
Partners holding sufficient Partnership Units, as the case may be, to approve
such action had such action been properly voted on at a duly called meeting of
the Partners. Action taken under this Section 11.2(j) is effective when the
requisite Partners or Partners with the requisite Partnership Units, as the case
may be, have signed the consent or approval, unless the consent specifies a
different effective date.
(k)     Any meeting of Partners may be held in person, by telephone conference,
by webcast or by other electronic means where all Partners participating can
hear one another through such medium (a “Meeting Medium”). Any Partner may vote
at any meeting of the Partners held in any Meeting Medium by participating
through such Meeting Medium or by e-mail or other means designed to ensure such
Partner’s vote is communicated to the General Partner. Any vote of the Partners
may be held by any of the foregoing means or by written consent of the Partners,
each of which may be referred to as a “meeting” of the Partners.
Article XII.
Merger, Exchange or Conversion
12.1. Merger, Exchange or Conversion of Partnership.
(a)    The Partnership may (i) adopt a plan of merger and may merge with or into
one or more domestic or foreign limited partnerships or other entities with the
resulting entity being one or more surviving entities, (ii) adopt a plan of
exchange by which a domestic or foreign limited partnership or other entity is
to acquire all of the outstanding Partnership Interests in exchange for cash,
securities or other property of the acquiring domestic or foreign limited
partnership or other entity, or (iii) adopt a plan of conversion and convert to
a foreign limited partnership or other entity. Any such plan of merger, plan of
exchange, or plan of conversion shall otherwise comply with the requirements of
this Agreement and the Act.
























52

--------------------------------------------------------------------------------




(b)    Any merger pursuant to a plan of merger described in Section 12.1(a)(i)
shall be conditioned upon the merger being permitted by the laws under which
each other entity that is a party to the merger is incorporated or organized or
by the constituent documents of such other entity that are not inconsistent with
such laws. Any exchange pursuant to a plan of exchange described in Section
12.1(a)(ii) shall be conditioned upon the issuance of shares or other interests
of the acquiring foreign limited partnership or other entity being permitted by
the laws under which such foreign limited partnership or other entity is
incorporated or organized or is not inconsistent with such laws. Any conversion
pursuant to a plan of conversion described in Section 12.1(a)(iii) shall be
conditioned upon such conversion being permitted by, or not inconsistent with,
the laws of the jurisdiction in which the converted entity is to be
incorporated, formed or organized and the incorporation, formation or
organization of the converted entity is effected in compliance with such laws.
(c)     The Partnership may adopt a plan of merger, plan of exchange or plan of
conversion if the General Partner acts upon and the holders of a majority of the
outstanding Partnership Units (if required by Section 12.2 below) approve the
plan of merger, plan of exchange or plan of conversion in the manner prescribed
in Section 12.2 below.
12.2. Approval of Plan of Merger, Exchange or Conversion.
(a)     Except as provided by Section 12.2(g) below, after acting on a plan of
merger, plan of exchange or plan of conversion in the manner prescribed by
Section 12.2(b)(i), the General Partner shall submit the plan of merger, plan of
exchange or plan of conversion for approval by the holders of the outstanding
Partnership Units.
(b)     Except as provided by Section 12.2(f) below, for a plan of merger, plan
of exchange or plan of conversion to be approved:
(i)     the General Partner shall adopt a resolution recommending that the plan
of merger, plan of exchange or plan of conversion be approved by the holders of
the outstanding Partnership Units, unless the General Partner determines that
for any reason it should not make that recommendation, in which case the General
Partner shall adopt a resolution directing that the plan of merger, plan of
exchange or plan of conversion be submitted to the holders of the outstanding
Partnership Units for approval without recommendation; and
(ii)     the Partners entitled to vote on the plan of merger, plan of exchange
or plan of conversion must approve the plan as set forth in Section 12.2(e).
(c)     The General Partner may condition its submission to the holders of the
outstanding Partnership Units of a plan of merger, plan of exchange or plan of
conversion, and the effectiveness of such plan, on any basis, including without
limitation that a specified percentage of the Partnership Units in excess of a
majority of the Partnership Percentage Interests be required for the approval of
the plan of merger, plan of exchange or plan of conversion.
(d)     The General Partner shall notify each Limited Partner, whether or not
entitled to vote, of the meeting of at which the plan of merger, plan of
exchange or plan of conversion is to be submitted for approval in accordance
with this Section 12.2, Section 11.2, and applicable law. The notice shall be
given at least twenty (20) days before the meeting and shall state that the
purpose, or one of the purposes, of the meeting is to consider the plan of
merger, plan of exchange or plan of conversion and shall




53

--------------------------------------------------------------------------------




contain or be accompanied by a copy or summary of the plan. Any such approval
may be given in any manner provided in Section 11.2.
(e)     Unless the General Partner (acting pursuant to Section 12.2(c)) requires
a greater vote, the vote of the Partners required for approval of a plan of
merger, plan of exchange or plan of conversion shall be the affirmative vote of
the holders of more than 50% of the outstanding Partnership Units entitled to
vote thereon.
(f)     Unless applicable law otherwise requires (in which case the approval
requirements of the preceding provisions of this Section 12.2 shall continue to
be required), (1) approval by the Partners on a plan of exchange shall not be
required, and the foregoing provisions of this Section 12.2 do not apply, if the
Partnership is the acquiring entity in the plan of exchange, and (2) approval by
the Partners on a plan of merger or a plan of conversion shall not be required
and the foregoing provisions of this Section 12.2 do not apply, if:
(i)     a limited partnership is the sole surviving or resulting entity;
(ii)     the partnership agreement of the surviving or resulting limited
partnership will not materially differ from this Agreement before the merger or
conversion in any manner other than as to applicable law or other insignificant
conforming differences;
(iii)     Limited Partners who held Limited Partnership Interests immediately
before the effective date of the merger or conversion will hold interests in the
surviving or resulting entity in the same proportions, immediately after the
effective date of the merger or conversion; and
(iv)     the General Partner adopts a resolution approving the plan of merger or
plan of conversion.
(g)     After a plan of merger, plan of exchange or plan of conversion is
approved, and at any time before the merger, exchange or conversion has become
effective, the plan of merger, plan of exchange or plan of conversion may be
abandoned (subject to any contractual rights by any of the entities that are a
party thereto), without action by the Partners, in accordance with the
procedures set forth in the plan of merger, plan of exchange or plan of
conversion or, if no such procedures are set forth in the plan, in the manner
determined by the General Partner.
12.3. Rights of Dissenting Limited Partners.
(a)     In the absence of fraud in the transaction, the remedy provided by this
Section 12.3 to a Limited Partner voting against any merger, exchange or
conversion or objecting to a merger, exchange or conversion approved by the
written consent of Partners (a “Dissenting Limited Partner”) is the exclusive
remedy for the recovery of the value of his Limited Partnership Interest or
money damages with respect to the transaction. If the existing, surviving, or
new corporation or limited partnership (foreign or domestic) or other entity, as
the case may be, complies with the requirements of this
















54

--------------------------------------------------------------------------------




Section 12.3, any Dissenting Limited Partner who fails to comply with the
requirements of this Section 12.3 shall not be entitled to bring suit for the
recovery of the value of his Limited Partnership Interests or money damages with
respect to the transaction. A “Dissenting Limited Partner” in respect of any
merger, exchange or conversion shall expressly exclude any Limited Partner who
votes in favor of the related plan of merger, plan of exchange or plan of
conversion or who abstains or fails to timely vote therefor. In the event of a
plan of merger, plan of exchange or plan of conversion approved by written
consent, a “Dissenting Limited Partner” in respect of any related merger,
exchange or conversion shall expressly exclude Limited Partners who provide such
written consent and Limited Partners who fail to object to the merger, exchange
or conversion and demands payment for such Limited Partner’s Limited Partnership
Interest in writing to the General Partner within twenty (20) days after notice
to the Limited Partners of the receipt by the Partnership of written consents
sufficient to approve such merger, exchange or conversion. All such Limited
Partners who are not included within the definition of Dissenting Limited
Partner in respect of any merger, exchange or conversion shall participate in
the merger, exchange or conversion according to the approved plan of merger,
plan of exchange or plan of conversion.
(b)     Any Dissenting Limited Partner who has opted for payment for his Limited
Partnership Interests shall not thereafter be entitled to vote or exercise any
other rights of a Limited Partner except the right to receive payment for his
Limited Partnership Interests and the right to maintain an appropriate action to
obtain relief on the ground that the transaction would be or was fraudulent.
Limited Partnership Interests of Dissenting Limited Partners for which payment
has been made shall not thereafter be considered outstanding for the purposes of
any subsequent vote of the Partners.
(c)     Within twenty (20) days after a Dissenting Limited Partner votes against
any plan of merger, plan of exchange or plan of conversion which is approved by
a vote of the Partners, or in connection with a Limited Partner’s objection to
any plan of merger, plan of exchange or plan of conversion approved by the
written consent of the Partners, the Dissenting Limited Partner may demand by
written notice to the General Partner that payment for his Limited Partnership
Interest be made. Upon receipt of such a payment demand, the General Partner
shall (i) make a notation on the records of the Partnership that such demand has
been made and (ii) within a reasonable period of time after the later of the
receipt of a payment demand or the consummation of the merger, exchange or
conversion, cause the Partnership to pay to the Dissenting Limited Partner the
fair value of such Dissenting Limited Partner’s Partnership Interest without
interest. The fair value of a Dissenting Limited Partner’s Partnership Interest
shall be an amount equal to the Dissenting Limited Partner’s pro rata share (as
would be determined under Section 5.6 if the Partnership were liquidating) of
the appraised value of the net assets of the Partnership based on an appraisal
of all assets of the Partnership from a Competent Independent Expert. The assets
of the Partnership shall be appraised on a consistent basis. The appraisal shall
be based on an evaluation of all relevant information and shall include the
current value of the Partnership’s assets as of the date immediately prior to
the proposed merger, exchange or conversion. The appraisal shall assume an
orderly liquidation of the Partnership’s assets over a twelve (12) month period,
shall consider other balance sheet items, and shall be net of the assumed cost
of sale. The terms of the










55

--------------------------------------------------------------------------------




engagement of the appraiser shall clearly state that the engagement is for the
benefit of the Partnership and its Partners. A summary of the independent
appraisal, including all material assumptions underlying the appraisal, shall be
provided to Dissenting Limited Partners in connection with the payment of the
fair value of their Limited Partnership Interests.
(d)     If a Dissenting Limited Partner shall fail to make a payment demand
within the period provided in Section 12.3(c) or, in respect of a plan of
merger, plan of exchange or plan of conversion approved by written consent of
the Partners, shall fail to provide notice of dissent within the period set
forth in Section 12.3(a), such Dissenting Limited Partner and all persons
claiming under him shall be conclusively presumed to have approved and ratified
the merger, conversion or exchange and shall be bound thereby, the right of such
Dissenting Limited Partner to be paid the fair value of his Limited Partnership
Interest shall cease, and his status as a Limited Partner shall be restored
without prejudice to any proceedings which may have been taken during the
interim, and such Dissenting Limited Partner shall be entitled to receive any
distributions made to Limited Partners in the interim.
Article XIII.
General Provisions
13.1. Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth on
the books and records of the Partnership; provided, however, that any Partner
may specify a different address by notifying the General Partner in writing of
such different address. Notices to the Partnership shall be delivered at or
mailed to its specified office.
13.2. Survival of Rights. Subject to the provisions limiting transfers, this
Agreement shall be binding upon and inure to the benefit of the Partners and the
Partnership and their respective legal representatives, successors, transferees
and assigns.
13.3. Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.
13.4. Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder.
13.5. Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof, except as otherwise set forth herein.






56

--------------------------------------------------------------------------------




13.6. Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require, and vice versa in each case.
13.7. Headings. The Article and Section headings in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article or Section.
13.8. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission and/or by electronic mail in Portable Document Format or similar
format (“PDF”) constitutes effective execution and delivery of this Agreement
and may be used in lieu of the original agreement for all purposes. Signatures
of the parties transmitted by facsimile and/or by electronic mail in PDF will be
deemed to be their original signatures for all purposes.
13.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.
13.10. Arbitration. Notwithstanding anything to the contrary contained in this
Agreement, all claims, disputes and controversies between the parties hereto
(including, without limitation, any claims, disputes and controversies between
the Partnership and any one or more of the Partners and between or among any
Partners) arising out of or in connection with this Agreement or the Partnership
created hereby, or any act or failure to act by the General Partner or any other
Partner hereunder, shall be resolved by binding arbitration in Phoenix, Arizona
by the American Arbitration Association (the “AAA”), in accordance with this
Section 13.10. Any arbitration called for by this Section 13.10 shall be
conducted in accordance with the following procedures:
(a)     The Partnership or any Partner (the “Requesting Party”) may demand
arbitration pursuant to this Section 13.10 at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.
(b)     Within 15 days after the giving of a Demand Notice or such additional
time as required by the AAA, the AAA shall select and designate in writing three
reputable, disinterested individuals willing to act as an arbitrator of the
claim, dispute or controversy in question.
(c)     The presentations of the parties hereto in the arbitration proceeding
shall be commenced and completed within sixty (60) days after the selection of
the arbitration panel pursuant to Section 13.10(b) above, and the arbitration
panel shall render














57

--------------------------------------------------------------------------------




its decision (and specify in reasonable detail its reasons therefor) in writing
within thirty (30) days after the completion of such presentations. Any decision
concurred in by any two (2) of the arbitrators shall constitute the decision of
the arbitration panel, and unanimity shall not be required.(d)     The
arbitration panel shall include in its decision a direction that all of the
attorneys’ fees and costs of any party or parties and the costs of such
arbitration be paid by the losing party or parties in the arbitration. On the
application of a party before or after the initial decision of the arbitration
panel, and proof of its attorneys’ fees and costs, the arbitration panel shall
order the other party to make any payments directed pursuant to the preceding
sentence.
(e)     Any decision rendered by the arbitration panel in accordance herewith
shall be final and binding on the parties hereto, and judgment thereon may be
entered by any state or federal court of competent jurisdiction. Arbitration
shall be the exclusive method available for resolution of claims, disputes and
controversies arising between and among the parties relating to this Agreement
and the conduct of the parties hereto in relation to Partnership matters, and
the Partnership and its Partners stipulate that the provisions of this Agreement
shall be a complete defense to any suit, action or proceeding in any court or
before any administrative or arbitration tribunal with respect to any such
claim, controversy or dispute. The provisions of this Section 13.10 shall
survive the dissolution of the Partnership.
(f)     Nothing contained herein shall be deemed to give the arbitrators any
authority, power or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.
13.11. Acknowledgement as to Exculpation and Indemnification. THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONTAINS EXCULPATION AND
INDEMNIFICATION IN RESPECT OF THE ACTIONS OR OMISSIONS OF THE GENERAL PARTNER
AND DIRECTORS, OFFICERS AND AFFILIATES OF THE GENERAL PARTNER BY THE PARTNERSHIP
EVEN IF SUCH ACTIONS OR OMISSIONS CONSTITUTE NEGLIGENCE OF SUCH PERSONS.
[Signatures Commence on Following Page]


































58

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have hereunder affixed their signatures
to this Agreement of Limited Partnership effective as of the date first above
written.
 
 
 
 
GENERAL PARTNER:
 
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC., a Maryland corporation
 
 
By:
 
 /s/ Nathan D. DeBacker
Name:
 
Nathan D. DeBacker
Title:
 
Chief Financial Officer and Treasurer

 
 
 
 
ORIGINAL LIMITED PARTNER:
 
CRI CCIT III, LLC, a Delaware limited liability company
 
 
By:
 
/s/ Michael J. Bartolotta
Name:
 
Michael J. Bartolotta
Title:
 
Executive Vice President, Chief Financial OFficer

                                    
























[Signature Page to Limited Partnership Agreement of Cole Corporate Income
Operating
Partnership III, LP]


59